Exhibit 10.1
Execution Version


FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT


THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of July 17, 2020 is among GROUPON, INC., as Borrower (the
“Borrower”), GROUPON GOODS, INC. (the “Existing Guarantor” and, together with
the Borrower, the “Existing Loan Parties”), the Subsidiaries of the Borrower
listed on Schedule I hereto (the “New Loan Parties” and the New Loan Parties,
together with the Existing Loan Parties, the “Loan Parties”), the Lenders party
hereto, and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent
(the “Administrative Agent”).


RECITALS:


WHEREAS, the Borrower, the Administrative Agent, and the Lenders party thereto
are party to that certain Second Amended and Restated Credit Agreement dated as
of May 14, 2019 (the “Credit Agreement”, and the Credit Agreement, as amended by
this Amendment, the “Amended Credit Agreement”);


WHEREAS, (i) the Borrower has requested certain amendments be made to the Credit
Agreement and (ii) the Lenders party hereto (which, for the avoidance of doubt,
constitute the Required Lenders under the Credit Agreement) are willing to amend
the Credit Agreement pursuant to Section 9.02 thereof on the terms and
conditions set forth herein; and


WHEREAS, as a condition to entering into the Amendment, the Lenders are
requiring that the New Loan Parties become Guarantors under the Guaranty and
Grantors (as defined in the Security Agreement (as defined below)) under the
Security Agreement on the First Amendment Effective Date.


NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


SECTION 1 DEFINITIONS. Capitalized terms used but not defined herein shall have
the meanings specified in the Amended Credit Agreement.
SECTION 2 Amendment. Subject to the satisfaction of the conditions precedent set
forth in Section 3 hereof the Credit Agreement (including the schedules and
exhibits thereto) is amended in its entirety to read as set forth on Exhibit A
hereto;
SECTION 3 Effectiveness. This Amendment shall become effective on the date (the
“First Amendment Effective Date”) on which each of the following conditions are
satisfied :
(a) The Administrative Agent (or its counsel) shall have received a counterpart
of this Amendment signed on behalf of each party hereto.
(b) The Administrative Agent shall have received a supplement to the Guaranty
(the “Guaranty Supplement”) substantially in the form attached thereto as
Exhibit A executed by each New Loan Party in order to become a Guarantor under
the Guaranty.



--------------------------------------------------------------------------------





(c) The Administrative Agent shall have received a duly executed copy of the
Third Amended and Restated Pledge and Security Agreement, dated as of the date
hereof (the “Security Agreement”), among the Borrower, the Grantors (as defined
therein) party thereto and the Administrative Agent, (ii) the certificates
representing any certificated Equity Interests pledged by the New Loan Parties
pursuant to the Security Agreement, together with an undated stock power for
each such certificate executed in blank by a duly authorized officer of the
pledgor thereof, (iii) each promissory note (if any) pledged to the
Administrative Agent by the New Loan Parties pursuant to Security Agreement
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank) by the pledgor thereof and (iv) each document (including any
Uniform Commercial Code financing statement) required by the Security Agreement
or under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a perfected Lien on the Collateral
described therein, shall be in proper form for filing, registration or
recordation.
(d) The Administrative Agent shall have received a certificate of each of the
Borrower and Groupon Goods, Inc., executed by its Responsible Officer, which
shall certify (i)  the resolutions of its Board of Directors, authorizing the
execution and delivery of this Amendment and performance of the Amended Credit
Agreement and/or any other Loan Document to which it is a party; and (ii)  that
neither the Borrower nor Groupon Goods, Inc.’s charter, articles or certificate
of organization or incorporation or other applicable constitutional documents
have been amended, supplemented or otherwise modified since May 14, 2019 or, if
so, attaching true, complete and correct copies of any such amendment,
supplement or modification.
(e) The Administrative Agent shall have received a certificate of each New Loan
Party executed by its Responsible Officer, which shall (A) certify the
resolutions of its Board of Directors, members or other body authorizing the
execution, delivery and performance of the Loan Documents to which it is a
party, (B) identify by name and title and bear the signatures of any officers of
such New Loan Party authorized to sign the Loan Documents to which it is a
party, and (C) contain appropriate attachments, including the charter, articles
or certificate of organization or incorporation of each New Loan Party,
certified by the relevant authority of the jurisdiction of organization of such
New Loan Party and a true and correct copy of its bylaws or operating,
management or partnership agreement, or other organizational or governing
documents, and (iii) deliver a long form good standing certificate, to the
extent applicable for each New Loan Party from its jurisdiction of organization.


(f) The Administrative Agent shall have received the results of a recent lien
search in the jurisdiction of organization of each Loan Party and each
jurisdiction where assets of such Loan Parties are located, and such search
shall reveal no Liens (other than Permitted Liens) on any of the assets of such
Loan Parties.
(g) The Administrative Agent shall have received a favorable written opinion of
Simpson Thacher & Bartlett LLP, counsel for the Loan Parties, covering the
Guaranty Supplement and the Security Agreement. The Loan Parties hereby request
such counsel to deliver such opinion.
2

--------------------------------------------------------------------------------



(h) After giving effect to any prepayments on the date hereof, the Revolving
Exposure shall be not more than $225,000,000.
(i) The Administrative Agent shall have received all (i) fees required to be
paid on the First Amendment Effective Date pursuant to a separately agreed fee
letter and (ii) all reasonable and documented fees and expenses of the
Administrative Agent, in connection herewith, required to be paid or reimbursed
under Section 9.03 of the Amended Credit Agreement (including attorney’s fees),
in each case, for which invoices have been presented at least two (2) Business
Days prior to the First Amendment Effective Date.
SECTION 4 Post-Closing Covenants AND CONSENTS.
(a) On or before the date that is 60 days after the First Amendment Effective
Date (or such longer period as the Administrative Agent shall reasonably agree),
the Loan Parties (including the New Loan Parties) shall have used commercially
reasonable efforts to enter into (i) a Deposit Account Control Agreement (as
defined in the Security Agreement) among such Loan Party, the Administrative
Agent and each institution maintaining a Deposit Account (as defined under the
Security Agreement) listed on Schedule II hereto, and (ii) a control agreement
with respect to all Pledged Collateral (as defined in the Security Agreement)
held by a securities intermediary listed on Schedule II among such Loan Party,
the securities intermediary and the Administrative Agent, in each case that is
reasonably satisfactory to the Borrower and the Administrative Agent; provided
that, if the Loan Parties do not, after using commercially reasonable efforts,
deliver a Deposit Account Control Agreement within 60 days (or such longer
period as the Administrative Agent shall reasonably agree) after the First
Amendment Effective Date with respect to a Deposit Account listed on Schedule II
hereto as required by clause (i) above, the Loan Parties shall, within an
additional 30 days following such 60 day period (or such longer period as the
Administrative Agent shall reasonably agree), move the contents of such Deposit
Account to an account maintained by JPMorgan Chase Bank, N.A. that is subject to
a Deposit Account Control Agreement.
(b) On or before the date that is 90 days after the First Amendment Effective
Date (or such longer period as the Administrative Agent shall reasonably agree),
the Borrower shall take all actions and deliver each document set forth on
Schedule III hereto.
(c) On or before the date that is 30 days after the First Amendment Effective
Date (or such longer period as the Administrative Agent shall reasonably Agree)
a favorable Virginia law written opinion of local counsel to Groupon Merchant
Services, LLC, covering the Guaranty Supplement and the Security Agreement, in
form and substance reasonably satisfactory to the Administrative Agent.
(d) On or before the date that is 90 days after the First Amendment Effective
Date (or such longer period as the Administrative Agent shall reasonably agree),
the Borrower shall cause Groupon Holdings B.V. to (i) become a Guarantor and to
grant Liens to the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, in substantially all of its assets pursuant
to Dutch law documents in form and substance reasonably satisfactory to the
Administrative Agent and (ii) execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, agreements and
instruments, including a power of attorney (or similar agreement) providing for
the ability to register and record assignments
3

--------------------------------------------------------------------------------



against intellectual property, and will take or cause to be taken such further
actions (including the filing and recording of registration, mortgages, deeds of
trust and other documents and certificates and opinion letters), which may be
required by law or which the Administrative Agent may reasonably request in
connection with the requirements of clause (i) hereof.
SECTION 5 Representations and Warranties. After giving effect to this Amendment,
the following statements by the Borrower shall be true and correct (and the
Borrower, by its execution of this Amendment, hereby represents and warrants to
the Administrative Agent and the Lenders that such statements shall be true and
correct as at such times):
(a) the representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects with the same
effect as though made on and as of the date hereof (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date, and that any representation or warranty which is
subject to any materiality qualifier shall be required to be true and correct in
all respects); and
(b) no Default shall have occurred and be continuing.
SECTION 6 Miscellaneous.
6.1 Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Credit Agreement and except as expressly modified and superseded by this
Amendment, the terms and provisions of the Credit Agreement and the other Loan
Documents are ratified and confirmed and shall continue in full force and
effect. The Borrower, the Administrative Agent and the Lenders agree that the
Amended Credit Agreement and the other Loan Documents shall continue to be
legal, valid, binding and enforceable in accordance with its terms (subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law).
For all matters arising prior to the effective date of this Amendment, the
Credit Agreement (as unmodified by this Amendment) shall control.
6.2 Lender Consent’s. The Lenders party hereto hereby consent and authorize the
Administrative Agent to negotiate and enter into, on behalf of the Lenders, (i)
each security agreement and related document governed by the laws of Luxembourg
and Ireland set forth on Schedule III hereto and (ii) each amendment and joinder
to the Guaranty set forth on Schedule III hereto, which amends the Guaranty to
add such concepts as would be customary to facilitate the joinder of
Subsidiaries incorporated in Luxembourg and Ireland thereto, including but not
limited to financial assistance, fraudulent conveyance, preference,
fincapitalization, capital preservation and such similar laws or regulations.
6.3 Authorization; Validity. The execution, delivery and performance by the
Borrower of this Amendment have been duly authorized by all necessary corporate
and, if required, stockholder action. This Amendment has been duly executed and
delivered by the Borrower and constitutes a legal, valid and binding obligation
of the Borrower, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization,
4

--------------------------------------------------------------------------------



moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
6.4 Government Approval, Regulation, etc. The execution, delivery and
performance by the Borrower of this Amendment (a) does not require any consent
or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except for filings necessary to perfect Liens created
pursuant to the Amended Security Agreement, and (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of its Restricted Subsidiaries or any order of
any Governmental Authority.
6.5 Entire Agreement. This Amendment and the Amended Credit Agreement, together
with the Loan Documents (collectively, the “Relevant Documents”), set forth the
entire understanding and agreement of the parties hereto in relation to the
subject matter hereof and supersedes any prior negotiations and agreements among
the parties relating to such subject matter. No promise, condition,
representation or warranty, express or implied, not set forth in the Relevant
Documents shall bind any party hereto, and no such party has relied on any such
promise, condition, representation or warranty. Each of the parties hereto
acknowledges that, except as otherwise expressly stated in the Relevant
Documents, no representations, warranties or commitments, express or implied,
have been made by any party to the other in relation to the subject matter
hereof or thereof. None of the terms or conditions of this Amendment may be
changed, modified, waived or canceled orally or otherwise, except in writing.
6.6 Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, facsimile or other electronic transmission (including
.PDF) shall be effective as delivery of a manually executed counterpart of this
Amendment.
6.7 Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.
6.8 . Incorporation of Credit Agreement Provisions. The provisions of Section
9.07 (Severability) and Section 9.10 (Waiver of Jury Trial) of the Credit
Agreement are incorporated by reference as if fully set forth herein, mutatis
mutandis.
6.9 References. All references in any of the Loan Documents to the “Agreement”
or the “Credit Agreement” shall mean the Credit Agreement or Amended Credit
Agreement, as applicable.
6.10 Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.
6.11 Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of the Administrative Agent, the Lenders, the Borrower, and their
respective successors and assigns as provided in the Amended Credit Agreement.
5

--------------------------------------------------------------------------------



6.12 Loan Document. The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Lender or the Administrative Agent under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents. This Amendment shall for all purposes constitute a Loan Document.
[Signature Pages Follow]


6


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

GROUPON, INC.By:/s/ Melissa ThomasName: Melissa Thomas
Title: Chief Financial Officer

GROUPON GOODS, INC.By:/s/ Melissa ThomasName: Melissa Thomas
Title: President

GI International Holdings, Inc.By:/s/ Melissa ThomasName: Melissa Thomas
Title: President

Groupon Merchant Services, LLCBy:/s/ Melissa Thomas
Name: Melissa Thomas
Title: Senior Vice President, Secretary and Treasurer

LIVINGSOCIAL, LLCBy: Groupon, Inc., its sole member




By:/s/ Melissa ThomasName: Melissa Thomas
Title: Chief Financial Officer



[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., individually and as Administrative AgentBy:/s/ Min
ParkName: Min Park
Title: Executive Director



[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., as a Lender




By: /s/ Min Park
Name: Min Park
Title: Executive Director

BANK OF THE WEST, as a Lender




By: /s/ Scott Marshall
Name: Scott Marshall
Title: Vice President



[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------



MORGAN STANLEY BANK, N.A., as a Lender




By: /s/ Phillip Magdaleno
Name: Phillip Magdaleno
Title: Authorized Signatory



[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as a Lender




By: /s/ A. Quinn Richardson
Name: A. Quinn Richardson
Title: Senior Vice President
BANK OF AMERICA, N.A. (acting through its Canada branch), as a Lender




By: /s/ Medina Sales de Andrade
Name: Medina Sales de Andrade
Title: Vice President

BMO HARRIS BANK N.A., as a Lender




By: /s/ Joseph Jacob
Name: Joseph Jacob
Title: Senior Vice President

FIFTH THIRD BANK, National Association, as a Lender




By: /s/ Marisa Lake
Name: Marisa Lake
Title: Assistant Vice President

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender




By: /s/ Alicia Kachmarik
Name: Alicia Kachmarik
Title: Director

CITIZENS BANK, N.A., as a Lender




By: /s/ Megan Livingston
Name: Megan Livingston
Title: SVP

SILICON VALLEY BANK, as a Lender




By: /s/ John Ryan
Name: John Ryan
Title: Vice President





[Signature Page to First Amendment to Credit Agreement]




--------------------------------------------------------------------------------



SCHEDULE I


NEW LOAN PARTIES

Entity NameJurisdiction of OrganizationEntity TypePercent OwnedOwnerGI
International Holdings, Inc.USA - DelawareCorporation100%Groupon, Inc.Groupon
Merchant Services, LLCUSA - VirginiaLLC100%LivingSocial, LLCLivingSocial, LLCUSA
- DelawareLLC100%Groupon, Inc.






--------------------------------------------------------------------------------



SCHEDULE II


DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS


[SEE ATTACHED]






--------------------------------------------------------------------------------



SCHEDULE III


Groupon International Limited (the “Irish Company”)
Document


1.
Joinder and Amendment to the Guaranty


2.
Irish law Irish Debenture over the assets of the Irish Company (the “Irish
Debenture”).


3.
Perfection steps under the Irish Debenture will include:


3.1 delivery by the Irish Company of notices of security assignment over
material (i) bank accounts, (ii) contracts, (iii) leases and (iv) insurances to
the relevant counterparties by the Irish Company;
3.2 filing by lender counsel of a Form C1 at the Irish Companies Registration
Office in respect of the Irish Company’s entry into the Irish Debenture (within
21 days of completion); and
3.3 filing by lender counsel of a s1001 notice at the Office of the Irish
Revenue Commissioners in respect of the Irish Company’s entry into the Irish
Debenture (within 21 days of completion).
4.
Corporate certificate making certain confirmations about the Irish Company.


5.
Board resolutions of the board of directors of the Irish Company passed at a
meeting of the board.


6.
Legal opinion of Arthur Cox as Irish Company’s Irish counsel on the capacity and
authority of the Irish Company to enter into the documents to which it is a
party.


7.
Legal opinion of the lender’s Irish counsel on the enforceability of the Irish
law documents.


8.Execution and delivery of a power of attorney (or similar agreement) under US
and Irish law providing for the ability to register intellectual property.

Document List – GI Luxembourg S.à r.l. (the “Luxembourg Company”)



--------------------------------------------------------------------------------





Document


1.
Joinder and Amendment to the Guaranty


2.
Luxembourg law pledge over shares of the Luxembourg Company (“Luxembourg Share
Pledge”)
3.
Perfection steps of the Luxembourg Share Pledge will include:


3.1 the pledgor shall register the pledge in the shareholders’ register of the
Luxembourg Company in the name of the pledgee on a same day basis;


3.2 the pledgor shall provide to the pledgee a copy of the shareholders’
register of the Luxembourg Company evidencing such registration on the date of
execution of the Luxembourg Share Pledge certified by a representative of the
Luxembourg Company


4.
Luxembourg law pledge over receivables of the Luxembourg Company (“Luxembourg
Receivables Pledge”)
5.
Perfection step of the Receivables Pledge will include:


5.1 each debtor acknowledges the pledge constituted by the Receivables Pledge by
countersigning the Receivables Pledges


6.
Board resolutions of the board of managers of the Luxembourg Company passed at a
meeting of the board.


7.
Formalities certificate to be signed by a manager of the Luxembourg Company
which will confirm that all documents (including at least its constitutional
document, a certificate of non-registration of a judicial decision (certificat
de non-inscription d’une décision judiciaire), An extract issued by the
Luxembourg Trade and Companies Register, a domiciliation certificate ) attached
to such certificate are correct, complete and in full force and effect


8.
Legal opinion of Elvinger Hoss Prussen as Luxembourg Company’s Luxembourg
counsel on the capacity and authority of the Luxembourg Company to enter into
the documents to which it is a party.


9.
Legal opinion of the lender’s Luxembourg counsel on the enforceability of the
Luxembourg law documents.











--------------------------------------------------------------------------------







EXHIBIT A


[SEE ATTACHED]






--------------------------------------------------------------------------------

Exhibit A to
First Amendment to Credit Agreement




SECOND AMENDED AND RESTATED CREDIT AGREEMENT


dated as of


May 14, 2019


among


GROUPON, INC.,
as Borrower


The Lenders Party Hereto,


MORGAN STANLEY SENIOR FUNDING, INC.
and
BANK OF THE WEST,
as Co-Syndication Agents


and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


and


BANK OF AMERICA, N.A.,
BMO HARRIS BANK N.A.,
FIFTH THIRD BANK, NATIONAL ASSOCIATION
WELLS FARGO BANK, NATIONAL ASSOCIATION,
and
CITIZENS BANK, N.A.
as Co-Documentation Agents


and


JPMORGAN CHASE BANK, N.A.,
MORGAN STANLEY SENIOR FUNDING, INC.
and
BANK OF THE WEST,
as Joint Bookrunners and Joint Lead Arrangers






--------------------------------------------------------------------------------

Table of Contents


Page


ARTICLE I Definitions        1
SECTION 1.01 Defined Terms     1
SECTION 1.02 Classification of Loans and Borrowings  36
SECTION 1.03 Terms Generally     36
SECTION 1.04 Accounting Terms; GAAP    36
SECTION 1.05 Interest Rates; LIBOR Notification   37
SECTION 1.06 Pro Forma Basis     38
SECTION 1.07  Rounding      38
SECTION 1.08 Change of Currency     38
SECTION 1.09 Additional Available Currencies   39
SECTION 1.10 Allocation of Loans and Percentages at the Effective Time     39
ARTICLE II The Credits        40
SECTION 2.01 Commitments      40
SECTION 2.02 Loans and Borrowings    40
SECTION 2.03 Requests for Revolving Borrowings   41
SECTION 2.04 Effect of Incomplete Borrowing Notice  42
SECTION 2.05 Swingline Loans     42
SECTION 2.06 Letters of Credit     43
SECTION 2.07 Funding of Borrowings    49
SECTION 2.08 Interest Elections     50
SECTION 2.09 Termination and Reduction of Commitments  52
SECTION 2.10 Repayment of Loans; Evidence of Debt  52
SECTION 2.11 Prepayment of Loans     53
SECTION 2.12 Fees       54
SECTION 2.13 Interest       55
SECTION 2.14 Alternate Rate of Interest; Illegality   56
SECTION 2.15 Increased Costs     58
SECTION 2.16 Break Funding Payments    59
SECTION 2.17 Payments Free of Taxes    60
SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of
Set-offs       64
1




--------------------------------------------------------------------------------

Table of Contents
(continued)
Page


SECTION 2.19 Mitigation Obligations; Replacement of Lenders 67
SECTION 2.20 Defaulting Lenders     68
SECTION 2.21 Returned Payments     70
SECTION 2.22 Banking Services and Swap Agreements  70
SECTION 2.23 Increase in Revolving Commitment   71
SECTION 2.24 Request for New Term Facility   72
SECTION 2.25 Exchange Rates     74
SECTION 2.26 Currency Exchange Fluctuations   74
ARTICLE III Representations and Warranties     74
SECTION 3.01 Organization; Powers     74
SECTION 3.02 Authorization; Enforceability    74
SECTION 3.03 Governmental Approvals; No Conflicts  74
SECTION 3.04 Financial Condition; No Material Adverse Change 75
SECTION 3.05 Properties      75
SECTION 3.06 Litigation and Environmental Matters  76
SECTION 3.07 Compliance with Laws and Agreements  76
SECTION 3.08 Investment Company Status    76
SECTION 3.09 Taxes       76
SECTION 3.10 ERISA       76
SECTION 3.11 Disclosure      77
SECTION 3.12 Insurance      77
SECTION 3.13 Capitalization and Subsidiaries   77
SECTION 3.14 Security Interest in Collateral    78
SECTION 3.15 Federal Reserve Regulations    78
SECTION 3.16 No Burdensome Restrictions    78
SECTION 3.17 Anti-Corruption and Anti-Money Laundering Laws; and
Sanctions      78
SECTION 3.18 Solvency      78
SECTION 3.19 Labor Matters      79
SECTION 3.20 EEA Financial Institutions    79
ARTICLE IV Conditions        79
SECTION 4.01 Effective Date      79
2




--------------------------------------------------------------------------------

Table of Contents
(continued)
Page


SECTION 4.02 Each Credit Event     81
ARTICLE V Affirmative Covenants      81
SECTION 5.01 Financial Statements; Other Information  82
SECTION 5.02 Notices of Material Events    83
SECTION 5.03 Existence; Conduct of Business   84
SECTION 5.04 Payment of Obligations    84
SECTION 5.05 Maintenance of Properties; Insurance   84
SECTION 5.06 Books and Records; Inspection Rights  84
SECTION 5.07 Compliance with Laws    85
SECTION 5.08 Use of Proceeds and Letters of Credit  85
SECTION 5.09 Additional Collateral; Further Assurances  85
ARTICLE VI Negative Covenants       85
SECTION 6.01 Indebtedness      86
SECTION 6.02 Liens       87
SECTION 6.03 Fundamental Changes     89
SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions      89
SECTION 6.05 Swap Agreements     91
SECTION 6.06 Restricted Payments     91
SECTION 6.07 Transactions with Affiliates    92
SECTION 6.08 Restrictive Agreements    92
SECTION 6.09 Asset Sales      93
SECTION 6.10 Sale and Leaseback Transactions   94
SECTION 6.11 Financial Covenants     94
SECTION 6.12 Designation of Unrestricted Subsidiaries  95
SECTION 6.13 Fiscal Year      95
SECTION 6.14 Anti-Corruption Laws; and Sanctions  95
ARTICLE VII Events of Default       96
ARTICLE VIII The Administrative Agent     98
SECTION 8.01 Authorization and Action    99
SECTION 8.02 Administrative Agent’s Reliance, Indemnification, Etc  99
3




--------------------------------------------------------------------------------

Table of Contents
(continued)
Page


SECTION 8.03 The Administrative Agent Individually  100
SECTION 8.04 Successor Administrative Agent   100
SECTION 8.05 Acknowledgements of Lenders and Issuing Banks 101
SECTION 8.06 Collateral Matters     103
SECTION 8.07 Credit Bidding      104
SECTION 8.08 Certain ERISA Matters    105
ARTICLE IX Miscellaneous        106
SECTION 9.01 Notices      106
SECTION 9.02 Waivers; Amendments    109
SECTION 9.03 Expenses; Indemnity; Damage Waiver  111
SECTION 9.04 Successors and Assigns    113
SECTION 9.05 Survival      117
SECTION 9.06 Counterparts; Integration; Effectiveness; Electronic
Execution      117
SECTION 9.07 Severability      118
SECTION 9.08 Right of Setoff      118
SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process  118
SECTION 9.10 WAIVER OF JURY TRIAL    119
SECTION 9.11 Headings      119
SECTION 9.12 Confidentiality     119
SECTION 9.13 Material Non-Public Information   120
SECTION 9.14 Interest Rate Limitation    121
SECTION 9.15 Several Obligations; Nonreliance; Violation of Law 121
SECTION 9.16 No Advisory or Fiduciary Responsibility  121
SECTION 9.17 Conversion of Currencies    122
SECTION 9.18 USA PATRIOT Act     122
SECTION 9.19 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions     122
SECTION 9.20 Acknowledgement Regarding Any Supported QFCs 123


4





--------------------------------------------------------------------------------



SCHEDULES:
Schedule 1.01 ‒ Existing Letters of Credit
Schedule 2.01 ‒ Commitments
Schedule 2.13 - Pricing Grid
Schedule 3.05 ‒ Real Property
Schedule 3.06 ‒ Disclosed Matters
Schedule 3.12 ‒ Insurance
Schedule 3.13 ‒ Capitalization
Schedule 3.14 – UCC Filing Jurisdictions
Schedule 6.01 ‒ Existing Indebtedness
Schedule 6.02 ‒ Existing Liens
Schedule 6.04 ‒ Existing Investments
Schedule 6.08 ‒ Existing Restrictions


EXHIBITS:
Exhibit A ‒ Form of Assignment and Assumption
Exhibit B ‒ Form of Guaranty
Exhibit C-1 ‒ U.S. Tax Certificate (For Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit C-2 ‒ U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)
Exhibit C-3 ‒ U.S. Tax Certificate (For Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit C-4 ‒ U.S. Tax Certificate (For Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit D – Form of Security Agreement






5




--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 14, 2019 (this
“Agreement”) is among GROUPON, INC., a Delaware corporation (the “Borrower”),
each financial institution that from time to time becomes a party hereto as a
lender (each a “Lender”) and JPMORGAN CHASE BANK, N.A. (in its individual
capacity, “JPMorgan”), as administrative agent for the Lenders.
WHEREAS, the Borrower, various financial institutions and JPMorgan, as
administrative agent, are parties to an Amended and Restated Credit Agreement
dated as of June 29, 2016 (as amended, the “Existing Credit Agreement”);
WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement pursuant to this Agreement; and
WHEREAS, the parties hereto intend that this Agreement and the documents
executed in connection herewith not effect a novation of the obligations of the
Borrower under the Existing Credit Agreement, but merely a restatement of and,
where applicable, an amendment to the terms governing such obligations;
NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I


Definitions
SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.
“Account” has the meaning assigned to such term in the Security Agreement.
“Accrued Merchant and Supplier Payables” means, for any period, the amount set
forth on the consolidated balance sheet of the Borrower as “accrued merchant and
supplier payables” determined on a consolidated basis in accordance with GAAP.
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which the Borrower or any
Restricted Subsidiary (a) acquires any going concern business or all or
substantially all of the assets of any Person, whether through purchase of
assets, merger or otherwise or (b) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the Equity Interests of a Person which
has ordinary voting power for the election of directors or other similar
management personnel of a Person (other than Equity Interests having such power
only by reason of the happening of a contingency) or a majority of the
outstanding Equity Interests of a Person.
6

--------------------------------------------------------------------------------



“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan in its capacity as administrative agent
for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Party” has the meaning assigned to it in Section 9.01(d).
“Agreement” has the meaning assigned to it in the Preamble.
“Agreement Currency” has the meaning assigned to it in Section 9.17(b).
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1%, and (c) the Adjusted LIBO Rate for a one-month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, the Adjusted LIBO Rate for any
day shall be based on the LIBO Rate at approximately 11:00 a.m. London time on
such day, subject to the interest rate floors set forth therein. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate,
respectively. If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.14 hereof, then the Alternate Base Rate shall be
the greater of clause (a) and (b) above and shall be determined without
reference to clause (c) above.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Creditor” has the meaning assigned to it in Section 9.17(b).
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.20 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
7

--------------------------------------------------------------------------------



“Applicable Rate” means, at any time, the then-applicable percentage per annum
determined pursuant to Schedule 2.13.
“Approved Electronic Platform” has the meaning assigned to it in Section
9.01(d).
“Approved Fund” has the meaning assigned to it in Section 9.04(b).
“Asset Sale Prepayment Event” means any event described in Section 6.09(e)(i) or
Section 6.09(h).
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
“Australian Bank Bill Swap Rate” means, with respect to any Australian Borrowing
for any Interest Period, (a) a rate determined to be the arithmetical average
buying rate (rounded upwards, if necessary, to the next higher 1/100 of 1%)
displayed on the Australian Financial Markets Association BBSW Page (or, if such
page is not available, such successor page or other source as the Administrative
Agent may reasonably select) at or about 10:10 a.m. (Melbourne time) two
Business Days before the first day of such Interest Period for a period equal to
such Interest Period or (b) if the rate described in clause (a) cannot be
determined, the arithmetical average of the rates of interest per annum (rounded
upwards, if necessary, to the next higher 1/100 of 1%) of the buying rates for
bills of exchange that have a term equivalent to such Interest Period and are
accepted by a Lender as quoted to the Administrative Agent (in its individual
capacity) at or about 10:10 a.m. (Melbourne time) two Business Days before the
first day of such Interest Period.
“Australian Borrowing” refers to a Borrowing denominated in Australian Dollars.
“Australian Dollars” and the symbol “A$” each means lawful currency of
Australia.
“Australian Loan” means any Loan that bears interest at or by reference to the
Australian Bank Bill Swap Rate.
“Available Currency” means Euros, British Pounds Sterling, Canadian Dollars,
Australian Dollars, Yen and any other currency (other than Dollars) that is
requested by the Borrower and approved in accordance with Section 1.09, and to
the extent applicable, the Issuing Banks.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law,
8

--------------------------------------------------------------------------------



regulation or rule applicable in the United Kingdom relating to the resolution
of unsound or failing banks, investment firms or other financial institutions or
their affiliates (other than through liquidation, administration or other
insolvency proceedings).
“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) stored value cards, (c) merchant processing services,
(d) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services) and (e) foreign currency exchange.
“Banking Services Obligations” means any and all obligations of the Loan Parties
and their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.
“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the U.S. or from the enforcement of judgments or writs of
attachment on its assets or permits such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Board” means the Board of Governors of the Federal Reserve System of the U.S.
“Borrower” has the meaning assigned to it in the Preamble.
9

--------------------------------------------------------------------------------



“Borrowing” means (a) Revolving Loans in the same currency of the same Type,
made, converted or continued on the same date and, in the case of Fixed Rate
Loans, as to which a single Interest Period is in effect or (b) a Swingline
Loan.
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.
“British Pounds Sterling” means the lawful currency of the United Kingdom.
“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.08.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, and:
(a) if such day relates to any interest rate setting for a Eurocurrency Loan
denominated in Dollars or British Pounds Sterling or any dealings in Dollars or
British Pounds Sterling to be carried out pursuant to this Agreement, means a
day on which dealings in Dollars or British Pounds Sterling, as applicable, are
carried on in the London interbank market;
(b) if such day relates to any interest rate setting for a Eurocurrency Loan
denominated in Euro or any dealings in Euro to be carried out pursuant to this
Agreement, means a TARGET Day;
(c)  if such day relates to the making of a Loan denominated in Canadian
Dollars, means a day on which commercial banks are open for business in Toronto,
Ontario;
(d)  if such day relates to the making of a Loan denominated in Australian
Dollars, means a day on which commercial banks are open for business in
Melbourne, Australia;
(e) if such day relates to an interest rate setting for a Loan denominated in a
currency other than Dollars, Canadian Dollars, British Pounds Sterling or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and
(f) if such day relates to the making of a Loan denominated in a currency other
than Dollars, Canadian Dollars, British Pounds Sterling or Euro (but not an
interest rate setting), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.
“Canadian Dollars” and the symbol “Cdn. $” each means lawful money of Canada.
“Canadian Prime” means, for any day, the rate determined by the Administrative
Agent to be the higher of (i) the rate equal to the PRIMCAN Index rate that
appears on the Bloomberg screen at 10:15 a.m. Toronto time on such day (or, in
the event that the PRIMCAN Index is not published by Bloomberg, any other
information services that publishes such index from time to time, as selected by
the Administrative Agent in its reasonable discretion) and (ii) the average rate
for 30 day Canadian Dollar bankers’ acceptances that appears on the Reuters
Screen CDOR Page (or, in the event such rate does not appear on such page or
screen, on any successor or substitute page or screen that displays such rate,
or on the appropriate page of such other information service that publishes such
rate from time to
10

--------------------------------------------------------------------------------



time, as selected by the Administrative Agent in its reasonable discretion) at
10:15 a.m. Toronto time on such day, plus 1.0% per annum; provided, that if any
the above rates shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement. Any change in the Canadian Prime Rate due to a
change in the PRIMCAN Index or the CDOR Rate shall be effective from and
including the effective date of such change in the PRIMCAN Index or CDOR Rate,
respectively.
“Canadian Prime Rate” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bear interest at a
rate determined by reference to Canadian Prime.
“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries prepared in accordance with GAAP.
“Capped-Call Transactions” means one or more call options referencing the
Borrower’s capital stock entered into in connection with the issuance by the
Borrower of any convertible note, including but not limited to the Convertible
Notes (or, in each case, any replacement thereof) with a strike or exercise
price (howsoever defined) initially equal to the conversion or exchange price
(howsoever defined) of such convertible notes (or replacements thereof),  and
limiting the amount deliverable upon exercise thereof based on a cap or upper
strike price (howsoever defined).
“Casualty Prepayment Event” means any event described in Section 6.09(f).
“CDOR” means, with respect to any CDOR Rate Borrowing for any Interest Period,
the Canadian deposit offered rate which, in turn means on any day the average
rate for the relevant interest period for Canadian Dollar bankers’ acceptances
that appears on the Reuters Screen CDOR Page (or, in the event such rate does
not appear on such page or screen, on any successor or substitute page or screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time, as selected by the
Administrative Agent in its reasonable discretion) at 10:15 a.m. Toronto time on
such day and, if such day is not a Business Day, then on the immediately
preceding Business Day (as adjusted by the Administrative Agent after 10:00 a.m.
Toronto time to reflect any error in the posted rate of interest or in the
posted average annual rate of interest); provided, that if CDOR shall be less
than zero, CDOR shall be deemed to be zero for purposes of this Agreement.
“CDOR Rate” when used in reference to any Loan or Borrowing, refers to whether
such Loan is, or the Loans comprising such Borrowing are, bearing interest at a
rate determined by reference to CDOR.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) other than
the Permitted Holders, of Equity Interests representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding common
stock; or (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Borrower by Persons who were neither (i) nominated
or approved by the board of directors of the Borrower nor (ii) appointed by
directors so nominated or approved.
11

--------------------------------------------------------------------------------



“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline, requirement or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the U.S. or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.
“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, New Term
Loans or Swingline Loans.
“Collateral” means any and all property owned, leased or operated by any Loan
Party, now existing or hereafter acquired, upon which a security interest or
Lien in favor of the Administrative Agent, on behalf of itself and the Secured
Parties, to secure the Secured Obligations is purported to be granted.
“Collateral Documents” means, collectively, the Security Agreement and any other
agreement, instrument or document executed in connection with this Agreement
that purports to grant a Lien to secure the payment of the Secured Obligations.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09, (b)
increased from time to time pursuant to Section 2.23 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable. The aggregate
amount of the Lenders’ Commitments as of the First Amendment Effective Date is
$225,000,000.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Communications” has the meaning assigned to it in Section 9.01(d).
“Computation Period” means, as at any date of determination, the most recently
completed period of four consecutive fiscal quarters of the Borrower ending on
or prior to such date of determination for which financial statements have been
(or were required to be) delivered to the Administrative Agent pursuant to
Section 5.01(a) or Section 5.01(b), as applicable; provided that for purposes of
determining an amount of any item included EBITDA for purposes of calculating
the
12

--------------------------------------------------------------------------------



financial covenants set forth in Section 6.11(a), (b) and (e), (a) for the first
fiscal quarter end date to occur after the Adjusted Suspension Period End Date
(as defined below), EBITDA for the Computation Period then ending shall equal
the EBITDA for such fiscal quarter multiplied by four; (b) for the second fiscal
quarter end date to occur after the Adjusted Suspension Period End Date, EBITDA
for the Computation Period then ending shall equal the sum of the EBITDA for
such fiscal quarter plus the EBITDA of the prior fiscal quarter multiplied by
two; and (c) for the third fiscal quarter end date to occur after the Adjusted
Suspension Period End Date, EBITDA for the Computation Period then ending shall
equal the sum of the EBITDA for such fiscal quarter plus the EBITDA of each of
the prior two fiscal quarters multiplied by 4/3. For purposes of this
definition, (i) if the Suspension Period End Date is prior to June 30, 2021, the
“Adjusted Suspension Period End Date” shall mean the Suspension Period End Date
and (ii) if the Suspension Period End Date is on June 30, 2021, the “Adjusted
Suspension Period End Date” shall mean June 29, 2021.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Total Assets” means the consolidated total assets of the Borrower
and its Subsidiaries (based upon and as of the date of delivery of the most
recent consolidated financial statements of the Borrower furnished pursuant to
Section 3.04(a) or Section 5.01(a) or Section 5.01(b), as applicable).
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Convertible Note Hedge Transactions” means one or more call options referencing
the Borrower’s capital stock in connection with the issuance by the Borrower of
any convertible note, including but not limited to the Convertible Notes (or, in
each case, any replacement thereof) with a strike or exercise price (howsoever
defined) initially equal to the conversion or exchange price (howsoever defined)
of such convertible notes (or any replacements thereof).
“Convertible Notes” means the $250,000,000 Convertible Notes issued by the
Borrower in 2016 and due 2022.
“Covenant Holiday” has the meaning assigned to it in Section 6.11(b).
“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has
13

--------------------------------------------------------------------------------



made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of (i) a Bankruptcy Event or
(ii) a Bail-In Action.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
“Dividing Person” has the meaning assigned to such term in the definition of
“Division.”
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Available Currency, the equivalent amount thereof in Dollars
as determined by the Administrative Agent or the Issuing Bank, as the case may
be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Available
Currency.
“Dollars” or “$” refers to lawful money of the U.S.
“Domestic Foreign Holding Company” means, as to any Person, any Domestic
Subsidiary of such Person that has no material assets other than the equity or
intercompany debt of one or more Foreign Subsidiaries.
“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.
“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period, (iii) all amounts attributable to depreciation and
14

--------------------------------------------------------------------------------



amortization expense for such period, (iv) any extraordinary non-cash charges
for such period, (v) any other non-cash charges or items (to the extent that any
such non-cash charges represent an accrual or reserve for potential cash items
in any future period, the cash payment in respect thereof in such future
period shall be subtracted from Consolidated EBITDA in such future period to
such extent) as determined in accordance with GAAP for such period, (vi)
unusual, non-recurring or restructuring charges and expenses for losses that are
covered by insurance or indemnification, (vii) other restructuring charges and
expenses, including non-recurring severance, restructuring, integration or
similar charges incurred during the applicable period in respect of
restructurings, plant closings, headcount reductions or other similar actions,
including relocation costs, business process optimizations, integration costs,
signing costs, retention or completion bonuses, employee replacement costs,
transition costs, costs related to opening, closure and/or consolidation of
facilities, and severance charges in respect of employee terminations, (viii)
“run rate” cost savings, operating expense reductions, operational improvements
and synergies from Permitted Acquisitions (including Subject Acquisitions) and
from any restructuring, cost saving or similar initiative (net of actual amounts
realized) reasonably identifiable and factually supportable (in the good faith
determination of the Borrower and subject to certification by a Responsible
Officer of the Borrower), in each case to the extent the Borrower in good faith
reasonably expects to realize such “run rate” cost savings, operating expense
reductions or operational improvements within 18 months of such event, (ix)
transaction costs or expenses in connection with Permitted Acquisitions,
dispositions, Permitted Investments, the incurrence of Indebtedness or the
issuance of Equity Interests (in each case whether or not consummated), (x)
stock compensation expense and non-cash equity linked expense, (xi) foreign
exchange losses (provided that the amount of addbacks in clause (vi), (vii) and
(viii) above (A) shall, during the entirety of the Suspension Period, be limited
to cash restructuring charges not to exceed $60,000,000 in the aggregate and (B)
after the Suspension Period End Date, shall not exceed the greater of (x)
$60,000,000 and (y) 20% of EBITDA in the aggregate in any Computation Period
(prior to giving effect to such adjustments) and minus (b) without duplication
and to the extent included in Net Income, (i) [reserved], (ii) any extraordinary
gains and any non-cash items of income for such period (to the extent that any
such non-cash gains represent the reversal of an accrual or reserve for
potential cash items in any future period, the cash disbursement or expense in
respect thereof in such future period shall be added to Consolidated EBITDA in
such future period to such extent) and (iii) foreign exchange gains, all
calculated for the Borrower and its Restricted Subsidiaries on a consolidated
basis in a manner consistent with the Borrower’s financial statements filed with
the SEC.
“EBITDAR” means, for any period, the sum of (a) EBITDA for such period plus (b)
rental expense for such period.
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
15

--------------------------------------------------------------------------------



“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
“Effective Time” has the meaning assigned to such term in Section 4.01.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access for the Borrower and any other Internet or extranet-based site,
whether such electronic system is owned, operated or hosted by the
Administrative Agent and/or any Issuing Bank and any of its respective Related
Parties or any other Person, providing for access to data protected by passcodes
or other security system.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
16

--------------------------------------------------------------------------------



“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(e) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition upon the Borrower or any of its ERISA Affiliates of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro” means lawful currency of the Participating Member States introduced in
accordance with the EMU Legislation.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan is, or the Loans comprising such Borrowing are, bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.
“Eurodollar” when used in reference to any Loan or Borrowing, refers to a
Eurocurrency Loan or a Borrowing denominated in Dollars.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excess Liquidity” shall mean Liquidity in excess of the amount necessary to
comply with Section 6.11(d).
“Exchange Act” means the Securities Exchange Act of 1934, and any successor
statute.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured
17

--------------------------------------------------------------------------------



by net income (however denominated), franchise Taxes, and branch profits Taxes,
in each case, (i) imposed as a result of such Recipient being organized under
the laws of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, U.S. Federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan, Letter of Credit or Commitment pursuant to a law in effect on (i) the date
on which such Lender acquires such interest in the Loan, Letter of Credit or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.19(b)), (ii) the Effective Date or (iii) the date on which such Lender
changes its lending office, except in the case of clauses (i) and (iii) to the
extent that, pursuant to Section 2.17, amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender acquired
the applicable interest in a Loan, Letter of Credit or Commitment or to such
Lender immediately before it changed its lending office, (c) Taxes attributable
to such Recipient’s failure to comply with Section 2.17(f) and (d) any Taxes
imposed under FATCA.
“Existing Credit Agreement” has the meaning assigned to it in the Recitals.
“Existing Letters of Credit” means the letters of credit listed on Schedule
1.01.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any law or official agreement
implementing an official governmental agreement with respect thereto.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that, if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.
“Finance Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement, subject
to Section 1.04(b) herein conveying the right to use) real or personal property,
or a combination thereof, which obligations are required to be classified and
accounted for as capital or finance leases on a balance sheet of such Person
under GAAP, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Borrower.
“First Amendment” means the First Amendment to this Agreement, dated as of July
17, 2020, by and among the Borrower, Groupon Goods, Inc., the New Loan Parties
(as defined therein), the Lenders party thereto and the Administrative Agent.
“First Amendment Effective Date” means July 17, 2020.
18

--------------------------------------------------------------------------------



“Fixed Charges” means, for any period, without duplication, cash Interest
Expense, plus rent expense, plus scheduled principal payments actually made on
any New Term Loans, all calculated for the Borrower and its Restricted
Subsidiaries on a consolidated basis in accordance with GAAP.
“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) EBITDAR
minus Capital Expenditures (including capitalized software costs) paid in cash
for such period minus income tax expense for such period, to (b) Fixed Charges,
all calculated for the Borrower and its Restricted Subsidiaries on a
consolidated basis in accordance with GAAP.
“Fixed Rate Loan” means a Eurocurrency Loan, a CDOR Rate Loan or an Australian
Loan.
“Fixed Rate Spread” means, as applicable to any Loan, the LIBO Rate, CDOR or the
Australian Bank Bill Swap Rate.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Foreign Subsidiary” means each Subsidiary that is (i) organized under the laws
of any jurisdiction other than the United States or any state thereof or the
District of Columbia (or, for the avoidance of doubt, organized in or under the
laws of any U.S. possession or territory) or (ii) a Domestic Foreign Holding
Company.
“Funded Indebtedness” means, at any date, the aggregate principal amount of all
Indebtedness (excluding earn-out obligations that are not yet due and payable
(or are not reasonably expected to become due and payable within 12 months of
such date of determination)).
“Funded Indebtedness to EBITDA Ratio” means, at any date, the ratio of (a)
Funded Indebtedness for such date to (b) EBITDA for the Computation Period ended
on or most recently prior to such date.
“GAAP” means generally accepted accounting principles in the U.S. subject to the
terms of Section 1.04.
“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of
19

--------------------------------------------------------------------------------



credit or letter of guaranty issued to support such Indebtedness or obligation;
provided, that the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business.
“Guarantor” means each Restricted Subsidiary of the Borrower that has executed a
counterpart to the Guaranty.
“Guaranty” means that certain Second Amended and Restated Guaranty (including
any and all supplements, amendments or other modifications thereto), dated as of
the date hereof, executed by certain Restricted Subsidiaries of the Borrower in
favor of the Administrative Agent, for the benefit of the Administrative Agent
and the other Secured Parties, substantially in the form attached as Exhibit B.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate”.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services, including any earn-out
obligations that are due and payable (or are reasonably expected to become due
and payable within 12 months of such date of determination) (excluding current
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Finance Lease Obligations of such Person, (i)
all Swap Agreement Obligations of such Person to the extent of net payment
obligations of such Person in respect of such Swap Agreement Obligations, valued
at an amount, if any, that would be payable by such Person or any of its
Subsidiaries to its counterparty under the applicable Swap Agreement in
accordance with its terms as if such Swap Agreement was being terminated early
on the applicable date of determination, (j) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit or
bank guarantees and (k) all obligations, contingent or otherwise, of such Person
in respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor. Notwithstanding anything in this Agreement to the
contrary, for purposes of calculating the financial covenants hereunder, the
amount of the “Indebtedness” attributable to the Convertible Notes shall be
deemed to be the actual principal amount outstanding with respect thereto. For
purposes of calculating any Indebtedness of any Person hereunder on any date of
determination, the “principal amount” of the obligations of the Borrower or any
Restricted Subsidiary in respect of any Swap Agreement or cash pooling
arrangement on such date shall be the maximum aggregate amount (after giving
effect to any netting agreements or similar arrangements) that the Borrower or
such
20

--------------------------------------------------------------------------------



Restricted Subsidiary would be required to pay if such Swap Agreement or pooling
arrangement, as applicable, were terminated on such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) hereof, Other Taxes.
“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).
“Information Memorandum” means the Confidential Information Memorandum dated
April, 2019 relating to the Borrower and the Transactions.
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.
“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Finance Lease Obligations) of the Borrower and
its Restricted Subsidiaries for such period with respect to all outstanding
Indebtedness of the Borrower and its Restricted Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptances and net costs under Swap Agreements in
respect of interest rates, to the extent such net costs are treated as interest
expense for such period in accordance with GAAP), calculated for the Borrower
and its Restricted Subsidiaries on a consolidated basis for such period in
accordance with GAAP.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan) and Canadian Prime Rate Loan, the last day of each March, June,
September and December, (b) with respect to any Fixed Rate Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Fixed Rate Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period and (c) with respect to any Swingline Loan, the day that such
Loan is required to be repaid.
“Interest Period” means with respect to any Fixed Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one week, one, two, three or six
months (or, with the consent of each Lender, twelve months) thereafter, as the
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a Fixed
Rate Borrowing that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate (for the
longest period for
21

--------------------------------------------------------------------------------



which the LIBO Screen Rate is available) that is shorter than the Impacted
Interest Period; and (b) the LIBO Screen Rate for the shortest period (for which
that Screen Rate is available) that exceeds the Impacted Interest Period, in
each case, at such time.
“Investments” means an advance, loan, extension of credit (by way of guaranty or
otherwise, but excluding trade debt incurred in the ordinary course of business)
or capital contribution to, or purchase any Equity Interests, bonds, notes,
loans, debentures or other debt securities of, or any assets constituting a
business unit of, or any other similar investment in, any Person. For purposes
of valuing any Investment hereunder, such Investment shall be valued at the
initial amount thereof, without giving effect to any write-downs or write-offs
thereof or any revaluation for currency fluctuations after the date any such
Investment is made, but giving effect to any net reduction in such Investment
resulting from any repurchase, repayment or redemption of such Investment,
proceeds realized on the sale of such Investment and amounts received
representing any dividend, any return of capital or principal or other cash
returns on investment.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means (a) JPMorgan, (b) Bank of the West, (c) Morgan Stanley
Senior Funding, Inc., (d) any other Lender that, with the written consent of the
Borrower and the Administrative Agent, has agreed to be the issuer of one or
more Letters of Credit, and (e) their respective successors in such capacity as
provided in Section 2.06(i). Any Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.
“Issuing Bank Sublimit” means, as of the Effective Date, with respect to any
Issuing Bank, (i) $15,000,000, in the case of each of JPMorgan, Bank of the West
and Morgan Stanley Senior Funding, Inc. and (ii) such amount as shall be
designated to the Administrative Agent and the Borrower in writing by such
Issuing Bank; provided that any Issuing Bank shall be permitted at any time to
increase or reduce its Issuing Bank Sublimit upon providing five days’ prior
written notice thereof to the Administrative Agent and the Borrower so long as,
after giving effect to any increase, the aggregate Issuing Bank Sublimit does
not exceed the Letter of Credit Sublimit; provided, further that any decrease in
the Issuing Bank Sublimit of any Issuing Bank to an amount less than such
Issuing Bank’s Issuing Bank Sublimit as of the Effective Date (or such later
date as such Person shall have initially become an Issuing Bank hereunder),
shall require the prior written consent of the Borrower, the Administrative
Agent and such Issuing Bank.
“JPMorgan” has the meaning assigned to it in the Preamble.
“Judgment Currency” has the meaning assigned to it in Section 9.17(b).
“LC Disbursement” means a payment made by the applicable Issuing Bank pursuant
to a Letter of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate Dollar
Equivalent amount of all LC Disbursements that have not yet been reimbursed by
or on behalf of the Borrower at such time. The LC Exposure of any Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.
22

--------------------------------------------------------------------------------



“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 2.23 or an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender and the Issuing Banks.
“Letter of Credit” has the meaning assigned to it in Section 2.06(a).
“Letter of Credit Sublimit” means $75,000,000.
“LIBO Rate” means, (a) with respect to any Eurocurrency Loan in a currency other
than Euros for any Interest Period or for any ABR Borrowing, the LIBO Screen
Rate at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period and (b) with respect to any Eurocurrency
Borrowing in Euros and for any Interest Period, the LIBO Screen Rate at
approximately 11:00 a.m., Brussels time two TARGET Days prior to the
commencement of such Interest Period; provided that, if the LIBO Screen Rate
shall not be available at such time for such Interest Period (an “Impacted
Interest Period”), then the LIBO Rate shall be the Interpolated Rate, subject to
Section 2.14 in the event that the Administrative Agent shall conclude that it
shall not be possible to determine such Interpolated Rate (which conclusion
shall be conclusive and binding absent manifest error).
“LIBO Screen Rate” means, for any day and time, (a) with respect to any
Eurocurrency Borrowing in any currency other than Euros for any Interest Period
or for any ABR Borrowing, the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate for Dollars) for a period equal in length to such
Interest Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion) and (b) with respect to
any Eurocurrency Borrowing in Euros and for any Interest Period, the euro
interbank offered rate administered by the European Money Markets Institute (or
any other Person which takes over the administration of that rate) for the
relevant period displayed (before any correction, recalculation or republication
by the administrator) on page EURIBOR01 of the Thomson Reuters screen (or any
replacement Thomson Reuters page which displays that rate) or on the appropriate
page of such other information service which publishes that rate from time to
time in place of Thomson Reuters (or, if such page or service ceases to be
available, the Administrative Agent may specify another page or service
displaying the relevant rate after consultation with the Borrower); provided
that, in each case, if the LIBO Screen Rate as so determined would be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
23

--------------------------------------------------------------------------------



“Liquidity” means at any time (i) Unrestricted Cash plus (ii) the amount by
which the total Commitments exceed the Revolving Credit Exposure; provided the
amount creditable under clause (ii) hereof shall be subject to pro forma
compliance with Section 6.11(b) (which pro forma calculation under Section
6.11(b) shall add as Indebtedness only the amount required to be credited under
clause (ii) hereof in the calculation thereof).
“Loan Documents” means this Agreement, including without limitation, schedules
and exhibits hereto) and any agreements entered into in connection therewith by
the Borrower or any Loan Party with or in favor of the Administrative Agent
and/or the Lenders, including any promissory note, the Guaranty, the Collateral
Documents and amendments, modifications or supplements thereto or waivers
thereof.
“Loan Parties” means the Borrower and each Guarantor.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or condition (financial or otherwise) of the Borrower and its
Restricted Subsidiaries, taken as a whole, (b) the ability of any Loan Party to
perform any of its payment or other material obligations under this Agreement or
any other Loan Documents to which it is a party, (c) the Collateral, or the
Administrative Agent’s Liens (on behalf of itself and the other Secured Parties)
on the Collateral or the priority of such Liens, or (d) the rights of or
benefits available to the Administrative Agent, the Issuing Banks or the Lenders
under the Loan Documents; provided that, solely with respect to any
representation and warranty required to be made (x) under Section 4.02(a) in
respect of the representation and warranty set forth in Section 3.04(b) in
connection with any Borrowing and any issuance, amendment, renewal or extension
of a Letter of Credit or (y) under Section 4(a) of the First Amendment in
respect of the representation and warranty set forth in Section 3.04(b), during
the Suspension Period, events and circumstances related to, resulting from, or
in connection with, the COVID-19 pandemic that are reasonably foreseeable based
upon either (x) any written disclosure that has been provided by the Borrower to
the Lenders on or prior to the First Amendment Effective Date (including,
without limitation, the Lender Presentation, dated as of July 1, 2020, and the
other projections, models and related assumptions posted to electronic data
sites by the Administrative Agent in connection with the transactions
contemplated by the First Amendment) or (y) disclosure set forth in the
Borrower’s periodic and current reports and other filings made with the SEC on
or prior to the First Amendment Effective Date, shall not constitute, result in
or otherwise be deemed to have, a Material Adverse Effect.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Restricted Subsidiaries in an aggregate principal
amount exceeding $50,000,000.
“Material Subsidiary” means (a) a Domestic Subsidiary of the Borrower that has
total assets in excess of 10.0% of consolidated total assets of the Borrower and
its Domestic Subsidiaries or contributed greater than 10.0% of the consolidated
revenue of the Borrower and its Domestic Subsidiaries (based upon and as of the
date of delivery of the most recent consolidated financial statements of the
Borrower furnished pursuant to Section 3.04(a) or Section 5.01(a) or Section
5.01(b), as applicable); or (b) any Domestic Subsidiary that directly owns
Equity Interests in any other Material Subsidiary; provided that the total
assets or consolidated revenue of all the Domestic Subsidiaries that are not
Material Subsidiaries shall not exceed 10% of the consolidated total assets or
consolidated
24

--------------------------------------------------------------------------------



revenue, as the case may be, of the Borrower and its Domestic Subsidiaries
(tested as of the last day of the Computation Period most recently ended prior
to the date of delivery of the most recent consolidated financial statements of
the Borrower furnished pursuant to Section 3.04(a) or Section 5.01(a) or Section
5.01(b), as applicable).
“Maturity Date” means the earlier of (a) May 14, 2024 and (b) 91 days prior to
the scheduled maturity date of the Convertible Notes unless with respect to
clause (b):
(i) prior to the date required in clause (b) of this definition, the Convertible
Notes are redeemed in full or refinanced in full with indebtedness permitted
under Section 6.01 with a scheduled maturity date not earlier than 91 days after
the Maturity Date in clause (a) or
(ii) the Borrower maintains until redemption in full (in each case tested as of
the last day of each calendar month) (x) Excess Liquidity in amount sufficient
to effect a redemption in full of the Convertible Notes and (y) Unrestricted
Cash in an amount such that, after giving effect to a redemption in full of the
Convertible Notes, the Borrower would have Unrestricted Cash in excess of
$250,000,000.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Income” means, for any period, the consolidated net income (or loss)
determined for the Borrower and its Restricted Subsidiaries, on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Borrower or any of its
Restricted Subsidiaries, and (b) the income (or deficit) of any Person (other
than a Restricted Subsidiary) in which the Borrower or any of its Restricted
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Restricted Subsidiary in the
form of dividends or similar distributions.
“Net Proceeds” means, with respect to any Asset Sale Prepayment Event or
Casualty Prepayment Event, (a) the gross cash proceeds received in respect of
such event (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or earn-out obligations, if applicable, but excluding any
interest payments), and with respect to any Casualty Prepayment Event, any cash
insurance proceeds, eminent domain awards or condemnation awards in respect of
such event, but only as and when received, minus (b) the sum of (i) all
reasonable fees and out-of-pocket expenses (including attorney’s fees,
investment banking fees, survey costs, title insurance premiums and search and
recording charges, transfer taxes, deed or mortgage recording taxes and other
customary expenses and brokerage, consultant and other customary fees or
commissions) paid to third parties (other than Affiliates) in connection with
such Prepayment Event, (ii) the amount of all payments (including principal,
premium, penalty, interest or other amounts) required to be made as a result of
such event to repay any Indebtedness (other than the Loans) secured by a Lien on
such asset or otherwise subject to mandatory prepayment or redemption as a
result of such event, (iii) (A) the amount of all taxes paid (or reasonably
estimated to be payable) (including withholding taxes imposed on the
repatriation of any such Net Proceeds) and (B) the amount of any reserves
established in accordance with GAAP against any liabilities (other than any
amounts deducted pursuant to clause (A) above) (x) associated with the assets
that are the subject of such Prepayment Event and (y) retained by the Borrower
or any of the Restricted Subsidiaries, including any
25

--------------------------------------------------------------------------------



pension and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction; provided that the amount of any subsequent reduction of such
reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Proceeds of such Prepayment Event occurring
on the date of such reduction; and (iv) in the case of any Asset Sale Prepayment
Event or Casualty Prepayment Event by any non-Wholly Owned Restricted
Subsidiary, the pro rata portion of the net cash proceeds thereof (calculated
without regard to this clause (iv)) attributable to minority interests and not
available for distribution to or for the account of the Borrower or a Wholly
Owned Restricted Subsidiary as a result thereof and (v) any amounts funded into
escrow established pursuant to the documents evidencing any such Asset Sale
Prepayment Event to secure any indemnification obligations or adjustments to the
purchase price associated with any such Asset Sale Prepayment Event until such
amounts are released to the Borrower or a Restricted Subsidiary).
“New Term Facility” has the meaning assigned to such term in Section 2.24.
“New Term Loan” has the meaning assigned to such term in Section 2.24.
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).
“Non-Dollar LC” means a Letter of Credit issued in an Available Currency.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Restricted Subsidiaries to any of the Lenders, the
Administrative Agent, any Issuing Bank or any indemnified party, individually or
collectively, existing on the Effective Date or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, arising or incurred under this Agreement or any of the
other Loan Documents or in respect of any of the Loans made or reimbursement or
other obligations incurred or any of the Letters of Credit or other instruments
at any time evidencing any thereof.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising primarily from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest
26

--------------------------------------------------------------------------------



under, engaged in any other transaction pursuant to or enforced any Loan
Document, or sold or assigned an interest in any Loan, Letter of Credit or Loan
Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Overnight Bank Funding Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the rate comprised of both overnight federal funds and
overnight Eurodollar borrowings by U.S.-managed banking offices of depository
institutions (as such composite rate shall be determined by the NYFRB as set
forth on its public website from time to time) and published on the next
succeeding Business Day by the NYFRB as an overnight bank funding rate (from and
after such date as the NYFRB shall commence to publish such composite rate), (b)
with respect to any amount denominated in Australian Dollars, the Australian
Bank Bill Swap Rate for an Interest Period of one month, and (c) with respect to
any amount denominated in any other currency, the rate of interest per annum at
which overnight deposits in such currency, in an amount approximately equal to
the amount with respect to which such rate is being determined, would be offered
for such day by the Administrative Agent or the applicable Issuing Lender
(whichever is to be the recipient of the amount on which interest is being paid)
in the applicable interbank market for such currency to major banks in such
interbank market. The Overnight Bank Funding Rate for any day that is not a
Business Day shall be the Overnight Bank Funding Rate for the preceding Business
Day
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Participating Member State” means each state so described in any EMU
Legislation.
“Parties” means the Borrower or any of its Affiliates.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means any Acquisition by the Borrower or any Restricted
Subsidiary in a transaction that satisfies each of the following requirements:
(a) the proposed Acquisition is not effected through a tender offer or similar
solicitation that has not been approved prior to such acquisition by the board
of directors (or similar governing body) of the Acquisition target;
(b) the business acquired in connection with such Acquisition is engaged in any
line of business in which the Loan Parties are engaged on the Effective Date or
any business activities or having personnel that are similar, related (to be
construed broadly to include all forms of e-commerce, customer relationship
management and technologies that complement these businesses), or otherwise
complementary thereto;
27

--------------------------------------------------------------------------------



(c) both before and after giving effect to such Acquisition and the Loans (if
any) requested to be made in connection therewith, each of the representations
and warranties in the Loan Documents is true and correct in all material
respects (except (i) any such representation or warranty which relates to a
specified prior date, in which case such representation or warranty shall be
true and correct in all material respects as of such prior date and (ii) that
any representation or warranty which is already qualified as to materiality or
by reference to Material Adverse Effect shall be true and correct in all
respects) and no Default exists, will exist, or would result therefrom;
(d) if the Purchase Price for an Acquisition is $100,000,000 or more, not less
than five Business Days prior to such Acquisition, or such shorter period as the
Administrative Agent may consent to, the Borrower has provided the
Administrative Agent (i) notice of such Acquisition and (ii) to the extent
available, the Acquisition target’s historical financial statements;
(e) if such Acquisition is structured as a merger, then (i) if the Borrower is
involved in such merger, the Borrower shall be the surviving entity; and (ii) if
any other Loan Party is involved in such merger (and the foregoing clause (i)
does not apply), a Loan Party shall be the surviving entity or the surviving
entity shall, in connection with such merger, execute a counterpart to the
Guaranty;
(f) except with respect to any individual Acquisition in which the Purchase
Price is less than $125,000,000, the Borrower shall have delivered to the
Administrative Agent, (i) at least 10 Business Days prior to such Acquisition,
or such shorter period as the Administrative Agent may consent to, a notice of
such Acquisition and (ii) at least two Business Days prior to such Acquisition
(or such later date as the Administrative Agent may agree), a certificate of a
Financial Officer of the Borrower demonstrating, to the satisfaction of the
Administrative Agent, pro forma compliance with Section 6.11, both before and
after (in each case looking back four complete fiscal quarters) giving effect to
such Acquisition and giving effect to any Covenant Holiday then in effect or
elected by the Borrower in connection with such Acquisition; and
(g) the Borrower shall be in compliance in all material respects with Section
5.09.
“Permitted Encumbrances” means:
(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;
(b) other statutory Liens, including Liens of carriers, warehousemen, mechanics,
materialmen, repairmen, workmen, suppliers and construction and other like Liens
imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than 30 days or are being contested in
compliance with Section 5.04;
(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;
(d) deposits to secure the performance of bids, trade contracts, government
contracts, leases, statutory or regulatory obligations, surety and appeal bonds,
performance and return of money bonds, utility payments and other obligations of
a like nature, in each case in the ordinary course of business;
(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
28

--------------------------------------------------------------------------------



(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially adversely affect
the use of such property for its present purposes;
(g)  Liens solely on cash earnest money deposits, escrow arrangements or similar
arrangements made by the Borrower or any Restricted Subsidiary in connection
with any letter of intent or purchase agreement for any acquisition or other
transaction permitted hereunder;
(h) any interest or title of a lessor under any lease entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of its business and
covering only the assets so leased;
(i) Liens with respect to leases, licenses, sublicenses or subleases granted to
others that do not interfere in any material respect with the businesses of the
Borrower or any of its Restricted Subsidiaries; and
(j) Liens arising from precautionary UCC financing statement filings regarding
operating leases permitted hereunder;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Holders” means (i) Eric Lefkofsky, (ii) his spouse, (iii) any
descendants of Eric Lefkofsky and (iv) any estate, trust, legal guardianship,
custodianship, partnership, corporation, company, limited liability company,
unincorporated association or other estate planning vehicle controlled by or of
which substantially all of the beneficiaries are any of the foregoing or
controlled by any of the foregoing.
“Permitted Investments” means:
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the U.S. (or by any agency thereof to the
extent such obligations are backed by the full faith and credit of the U.S.),
Canada, Japan or any member of the European Union or any other government
approved by the Administrative Agent (such approval not to be unreasonably
withheld), in each case maturing within one year from the date of acquisition
thereof;
(b) Investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c) Investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any office of any commercial bank organized under the laws of the
U.S. or any State thereof or other jurisdictions approved by the Administrative
Agent which has a combined capital and surplus and undivided profits of not less
than $500,000,000;
(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and
29

--------------------------------------------------------------------------------



(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii)
are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at
least $5,000,000,000.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA.
“Pledged Stock” means the shares of capital stock and other Equity Interests
owned by any Loan Party and listed on Exhibit E of the Security Agreement and
any other Equity Interests obtained in the future by such Loan Party that are
required to be pledged pursuant to Section 5.09 and the certificates
representing all such Equity Interests.
“Prepayment Event” means either an Asset Sale Prepayment Event or a Casualty
Prepayment Event, as applicable.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.
“Projections” has the meaning assigned to such term in Section 5.01(e).
“Purchase Price” means the total consideration and other amounts payable in
connection with any Permitted Acquisition, including, without limitation, any
portion of the consideration payable in cash (net of any cash and cash
equivalents acquired and retained by the Borrower or a Subsidiary in connection
with such Permitted Acquisition) and all Indebtedness incurred or assumed in
connection with such Permitted Acquisition.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“Qualifying Bank” means a financial institution that is recognized as a bank by
the banking laws in force in its country of incorporation and that exercises in
such jurisdiction as its main purpose a true banking activity, having bank
personnel, premises, communications devices of its own and the authority of
decision-making in accordance with the explanatory notes of the Swiss Federal
Tax Administration No. S-02.128 (1.2000), S-02.122.1 (4.1999) and S-02.123
(9.1986).
30

--------------------------------------------------------------------------------



“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
“Register” has the meaning assigned to such term in Section 9.04(b).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
managers, employees, agents, representatives and advisors of such Person and
such Person’s Affiliates.
“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Borrower’s assets from information furnished by or on behalf of the
Borrower, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments and, if applicable, New Term Loans representing more than
50% of the sum of the total Revolving Credit Exposures and unused Commitments
and, if applicable, New Term Loans at such time; provided that for the purpose
of determining the Required Lenders needed for any waiver, amendment,
modification or consent, any Lender that is a Defaulting Lender shall be
disregarded.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means the President, a Vice President, Secretary,
Assistant Secretary or a Financial Officer of the Borrower.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any option, warrant
or other right to acquire any such Equity Interests in the Borrower.
“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.
“Revaluation Date” means:
(a) for purposes of determining whether there is availability for the Borrower
to request, continue or convert any Loan, the date such Loan is to be made,
continued or converted;
(b) for purposes of determining whether there is availability for the Borrower
to request, extend or increase the face amount of any Letter of Credit, the date
such Letter of Credit is to be issued, extended or increased;
(c) for purposes of determining (i) the amount of the unused portion of the
Commitment under Section 2.12(a), and (ii) the letter of credit fee and the
fronting fee under Section 2.12(b), each of (v) the date of an issuance,
extension, expiration, termination or change in the face amount of a Non-Dollar
LC, (w) the date of any payment by the Issuing Bank in respect of a drawing
under a Non-Dollar
31

--------------------------------------------------------------------------------



LC, (x) the last Business Day of each calendar month, (y) each day on which the
Commitment is reduced and (z) the Maturity Date;
(d) for purposes of determining the amount of cash collateral required by any
Person under this Agreement, each of (i) the date of the deposit of such cash
collateral, (ii) the date of an extension, expiration, termination or change in
the face amount of a Non-Dollar LC, (iii) the date of any payment by the Issuing
Bank in respect of a drawing under a Non-Dollar LC, (iv) the last day of each
calendar month and (v) any other date specified by the applicable Issuing Bank;
and
(e) for purposes of determining the Revolving Credit Exposure under Section
2.26, the last Business Day of any calendar month or any other Business Day
specified by the Administrative Agent or the Required Lenders.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
“Revolving Loan” means a Loan made pursuant to Section 2.03.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.10.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, Her Majesty’s Treasury of the United Kingdom or other relevant
sanctions authority, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons.
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom, the Swiss State Secretariat for Economic Affairs (“SECO”) or
other relevant sanctions authority.
“SEC” means the Securities and Exchange Commission of the United States of
America.
“Second Lien Indebtedness” means Indebtedness that (a) has no scheduled payments
of principal prior to the date that is 91 days after the scheduled Maturity
Date, other than customary prepayments, repurchases, redemptions, defeasances,
acquisitions or satisfactions and discharges, or offers to prepay, reduce,
redeem, repurchase, defease, acquire or satisfy and discharge, in each case
upon, a change of control, asset sale event or casualty, eminent domain or
condemnation event, or on
32

--------------------------------------------------------------------------------



account of the accumulation of excess cash flow and customary acceleration
rights upon an event of default, (b) is not secured by any assets not
constituting Collateral, (c) the Liens on such assets shall have a priority
ranking that is expressly junior to the Liens securing the Secured Obligations,
which Lien subordination shall be reflected in a customary intercreditor
agreement in form and substance reasonably acceptable to the Borrower and the
Administrative Agent, (d) is not guaranteed by any subsidiaries of the Borrower
that do not guarantee the Secured Obligations and (e) except for any of the
following that are applicable only to periods following the Maturity Date, the
covenants, events of default, and other terms for such Indebtedness (excluding,
for the avoidance of doubt, interest rates (including through fixed interest
rates), interest rate margins, rate floors, fees, subject to clause (a) above,
maturity, funding discounts, original issue discounts, currency denomination and
optional redemption or prepayment terms and premiums), when taken as a whole,
are either (A) reasonably satisfactory to the Administrative Agent or (B) not
materially more restrictive on the Borrower and its Restricted Subsidiaries than
the terms of this Agreement, when taken as a whole.
“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Agreement Obligations owing to one or more
Lenders or their respective Affiliates; provided, however, that the definition
of “Secured Obligations” shall not create any Guarantee by any Guarantor of (or
grant of security interest by any Guarantor to support, as applicable) any
Excluded Swap Obligations of such Guarantor for purposes of determining any
obligations of any Guarantor.
“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) each
Issuing Bank, (d) each provider of Banking Services, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document and (g) the
successors and assigns of each of the foregoing.
“Security Agreement” means that certain Second Amended and Restated Pledge and
Security Agreement (including any and all supplements, amendments or other
modifications thereto), dated as of the date hereof, among the Loan Parties and
the Administrative Agent, for the benefit of the Administrative Agent and the
other Secured Parties, substantially in the form attached as Exhibit D, and any
other pledge or security agreement entered into after the date of this Agreement
by any other Loan Party (as required by this Agreement or any other Loan
Document) or any other Person for the benefit of the Administrative Agent and
the other Secured Parties.
“Senior Secured Indebtedness” means, at any date, the aggregate principal amount
of all Indebtedness of the Borrower and its Restricted Subsidiaries other than
unsecured Indebtedness.
“Solvent” means, when used with respect to the Borrower and its Restricted
Subsidiaries (on a consolidated basis), that at the time of determination:
(i) the fair value of their consolidated assets (both at fair valuation and at
present fair saleable value) is equal to or in excess of the total amount of
their consolidated liabilities, including without limitation contingent
liabilities;
(ii) they are then able and presently have a reasonable basis to expect to be
able to pay their consolidated debts as they become absolute and matured; and
33

--------------------------------------------------------------------------------



(iii) they shall not have unreasonably small capital with which to carry on
their business consistent with past practices as of the Effective Date.
With respect to contingent liabilities (such as litigation, guarantees and
pension plan liabilities), such liabilities shall be computed at the amount
which, in light of all the facts and circumstances existing at the time,
represent the amount which would reasonably be expected to become an actual or
matured liability.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by JPMorgan as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. (local time) on the date two
Business Days prior to the date as of which the foreign exchange computation is
made.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to Regulation D. Eurocurrency
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower; provided that the term
“Subsidiary” shall not include any subsidiary of the Borrower that is a
subsidiary solely because it is a Variable Interest Entity.
“Suspension Period” means the period from the First Amendment Effective Date
until the Suspension Period End Date.
“Suspension Period End Date” means the earlier of (a) June 30, 2021 and (b) the
date specified by the Borrower as the “Suspension Period End Date” in an
irrevocable certificate of the chief financial officer of the Borrower to the
Administrative Agent.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for
34

--------------------------------------------------------------------------------



payments only on account of services provided by current or former directors,
officers, employees or consultants of the Borrower or the Subsidiaries shall be
a Swap Agreement.
“Swap Agreement Obligations” means any and all obligations of the Loan Parties
and their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Swap Agreements permitted hereunder with a Lender or an Affiliate of a
Lender, and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of any such Swap Agreement transaction .
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lender” means JPMorgan, in its capacity as lender of Swingline Loans
hereunder. Any consent required of the Administrative Agent or the Issuing Banks
shall be deemed to be required of the Swingline Lender and any consent given by
JPMorgan in its capacity as Administrative Agent or an Issuing Bank shall be
deemed given by JPMorgan in its capacity as Swingline Lender as well.
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent, in its reasonable discretion, to be a suitable
replacement) is open for the settlement of payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate, the
CDOR Rate, Canadian Prime or the Australian Bank Bill Swap Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or in any other state, the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“Unrestricted Cash” means all cash and cash equivalents of the Borrower and its
Restricted Subsidiaries at such time that are not subject to any pledge, Lien or
control agreement (excluding Liens
35

--------------------------------------------------------------------------------



in favor of the Administrative Agent for the benefit of the Secured Parties and
Liens permitted under clause (f) of Section 6.02 or clause (a) of the definition
of “Permitted Encumbrances”). For the avoidance of doubt, the amount of cash and
cash equivalents that shall cease to qualify as “Unrestricted Cash” shall not be
more than the maximum amount of the obligations to which such Lien relates.
“UK Financial Institutions” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unrestricted Subsidiary” means at any time (a) any Subsidiary of the Borrower
designated by the Borrower as an Unrestricted Subsidiary pursuant to Section
6.12 subsequent to the Effective Date and (b) any Subsidiary of an Unrestricted
Subsidiary.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S.” means the United States of America.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“Variable Interest Entity” means any corporation, partnership, limited
partnership, limited liability company, limited liability partnership or other
entity that is consolidated under GAAP because the Borrower or a Restricted
Subsidiary is considered the primary beneficiary of such entity in accordance
with GAAP. For the avoidance of doubt, Groupon Live, LLC shall constitute a
Variable Interest Entity for the purposes of this definition.
“Warrant Transactions” means one or more call options referencing the Borrower’s
capital stock written by the Borrower substantially contemporaneously with the
purchase by the Borrower of Convertible Note Hedge Transactions and having an
initial strike or exercise price (howsoever defined) greater than the strike or
exercise price (howsoever defined) of such Convertible Note Hedge Transactions.
“Wholly Owned Restricted Subsidiary” means a Restricted Subsidiary of a Person,
all of the outstanding capital stock of which (other than (x) any director’s
qualifying shares and (y) shares issued to other Persons to the extent required
by applicable law) are owned by such Person and/or by one or more wholly-owned
Subsidiaries of such Person.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means each Loan Party and the Administrative Agent.
36

--------------------------------------------------------------------------------



“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
“Yen” and “¥” mean the lawful currency of Japan.
SECTION 1.02.  Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
SECTION 1.03.  Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, rules, regulations, codes and
other laws (including official rulings and interpretations thereunder having the
force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignments set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (f) any reference in any definition to the
phrase “at any time” or “for any period” shall refer to the same time or period
for all calculations or determinations within such definition, and (g) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
SECTION 1.04.  Accounting Terms; GAAP.
37

--------------------------------------------------------------------------------



(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made without
giving effect to (i) any election under Financial Accounting Standards Board
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein and (ii) any treatment of Indebtedness in
respect of convertible debt instruments under Financial Accounting Standards
Board Accounting Standards Codification 470-20 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any such Indebtedness in a reduced or bifurcated manner as
described therein.
(b) Notwithstanding anything to the contrary contained in Section 1.04(a) or in
the definition of “Finance Lease Obligations,” any obligations relating to a
lease that is accounted for by Borrower or any of its Subsidiaries as an
operating lease in accordance with GAAP (as in effect on the Effective Date
(including the adoption of Financial Accounting Standards Board Accounting
Standards Codification 842) shall not constitute Indebtedness of Borrower or
such Subsidiary and all calculations and deliverables under this Agreement or
any other Loan Document shall be made or delivered, as applicable, in accordance
with the foregoing.
SECTION 1.05. Interest Rates; LIBOR Notification
. The interest rate on Eurocurrency Loans is determined by reference to the LIBO
Rate, which is derived from the London interbank offered rate. The London
interbank offered rate is intended to represent the rate at which contributing
banks may obtain short-term borrowings from each other in the London interbank
market. In July 2017, the U.K. Financial Conduct Authority announced that, after
the end of 2021, it would no longer persuade or compel contributing banks to
make rate submissions to the ICE Benchmark Administration (together with any
successor to the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA
setting the London interbank offered rate. As a result, it is possible that
commencing in 2022, the London interbank offered rate may no longer be available
or may no longer be deemed an appropriate reference rate upon which to determine
the interest rate on Eurocurrency Loans. In light of this eventuality, public
and private sector industry initiatives are currently underway to identify new
or alternative reference rates to be used in place of the London interbank
offered rate. In the event that the London interbank offered rate is no longer
available or in certain other circumstances as set forth in Section 2.14(b) of
this Agreement, such Section 2.14(b) provides a mechanism for determining an
alternative rate of interest. The Administrative Agent will notify the Borrower,
pursuant to Section 2.14, in advance of any change to the reference rate upon
which the interest rate on Eurocurrency Loans is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “LIBO Rate”
38

--------------------------------------------------------------------------------



or with respect to any alternative or successor rate thereto, or replacement
rate thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.14(b), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.
SECTION 1.06. Pro Forma Basis. All pro forma computations required to be made
hereunder giving effect to any material disposition, Permitted Acquisition,
designation or issuance, incurrence or assumption of Indebtedness shall be
calculated after giving pro forma effect thereto immediately after giving effect
to such Permitted Acquisition, material disposition, designation or issuance,
incurrence or assumption of Indebtedness (and to any other such transaction
consummated since the first day of the period for which such pro forma
computation is being made and on or prior to the date of such computation) as if
such transaction had occurred on the first day of the Computation Period. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any agreement in connection with any Swap Agreement
applicable to such Indebtedness).
SECTION 1.07. Rounding
. Any financial ratios required to be maintained by any Loan Party pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).
SECTION 1.08. Change of Currency.
(a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Loan in the currency of such member state is outstanding immediately prior
to such date, such replacement shall take effect, with respect to such Loan, at
the end of the then current Interest Period.
(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify in
writing to the Borrower to be appropriate to reflect the adoption of the Euro by
any member state of the European Union and any relevant market conventions or
practices relating to the Euro.
(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify in writing to the Borrower to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency.
39

--------------------------------------------------------------------------------



SECTION 1.09. Additional Available Currencies. The Borrower may from time to
time request that Eurocurrency Loans be made in a currency other than those
specifically listed in the definition of “Available Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars.  In the
case of any such request with respect to the making of Eurocurrency Loans, such
request shall be subject to the approval of the Administrative Agent and the
Lenders.  The Administrative Agent shall promptly notify each Lender thereof. 
Each Lender shall, not later than five Business Days after receipt of such
notice, advise the Administrative Agent in writing whether it consents, in its
sole discretion, to the making of Eurocurrency Loans in such requested currency
(and if a Lender fails to respond within such time period, such Lender shall be
deemed to have refused to permit Eurocurrency Loans to be made in such requested
currency).  If the Administrative Agent and all the Lenders consent to making
Eurocurrency Loans in such requested currency, the Administrative Agent shall so
notify the Borrower and such currency shall thereupon be deemed to be an
Available Currency hereunder for purposes of any Borrowings of Eurocurrency
Loans.  The Administrative Agent shall promptly notify the Borrower and the
Lenders of the disposition of any request for an additional currency under this
Section 1.09 and the Lenders of the disposition of any request for an additional
currency under this Section 1.09.
SECTION 1.10. Allocation of Loans and Percentages at the Effective Time.
(a) The Borrower and each Lender agree that, effective at the Effective Time,
(i) this Agreement shall amend and restate in its entirety the Existing Credit
Agreement and (ii) the outstanding Loans thereunder (and the participations in
Letters of Credit and Swingline Loans thereunder), shall be allocated among the
Lenders in accordance with their respective Applicable Percentages.
(b) To facilitate the allocation described in clause (a), at the Effective Time,
(i) all “Revolving Loans” under the Existing Credit Agreement (“Existing Loans”)
shall be deemed to be Revolving Loans hereunder, (ii) each Lender which is a
party to the Existing Credit Agreement (an “Existing Lender”) shall transfer to
the Administrative Agent an amount equal to the excess, if any, of such Lender’s
pro rata share (according to its Applicable Percentage) of the outstanding
Revolving Loans hereunder (including any Revolving Loans made at the Effective
Time) over the amount of all of such Lender’s Existing Loans, (iii) each Lender
which is not a party to the Existing Credit Agreement shall transfer to the
Administrative Agent an amount equal to such Lender’s pro rata share (according
to its Applicable Percentage) of the outstanding Revolving Loans hereunder
(including any Revolving Loans made at the Effective Time), (iv) the
Administrative Agent shall apply the funds received from the Lenders pursuant to
clauses (ii) and (iii), first, on behalf of the Lenders (pro rata according to
the amount of the applicable Existing Loans each is required to purchase to
achieve the allocation described in clause (a)), to purchase from each Existing
Lender which has Existing Loans in excess of such Lender’s pro rata share
(according to its Applicable Percentage) of the outstanding Revolving Loans
hereunder (including any Revolving Loans made at the Effective Time), a portion
of such Existing Loans equal to such excess, second, to pay to each Existing
Lender all interest, fees and other amounts (including amounts payable pursuant
to Section 2.16 of the Existing Credit Agreement, assuming for such purpose that
the Existing Loans were prepaid rather than allocated at the Effective Time)
owed to such Existing Lender under the Existing Credit Agreement (whether or not
otherwise then due) and, third, as the Borrower shall direct, and (v) all
Revolving Loans shall commence new Interest Periods in accordance with elections
made by the Borrower at least three Business Days prior to the date of the
Effective Time pursuant to the procedures applicable to conversions and
continuations set forth in Section 2.08 (all as if the Existing Loans were
continued or converted at the Effective Time). To the
40

--------------------------------------------------------------------------------



extent the Borrower fails to make a timely election pursuant to clause (v) of
the preceding sentence with respect to any Revolving Loans, such Loans shall be
ABR Loans.
ARTICLE II


The Credits
SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make Revolving Loans in Dollars or any Available
Currency to the Borrower from time to time during the Availability Period in an
aggregate principal amount that will not result in (a) such Lender’s Revolving
Credit Exposure exceeding such Lender’s Commitment or (b) the sum of the total
Revolving Credit Exposures exceeding the total Commitments. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans.
SECTION 2.02.Loans and Borrowings. (a) Each Revolving Loan shall be made as part
of a Borrowing consisting of Revolving Loans of the same Type and in the same
currency made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans, Canadian Prime Rate Loans, CDOR Rate Loans, Australian
Loans or Eurocurrency Loans as the Borrower may request in accordance herewith.
Revolving Loans denominated in Dollars may be ABR Loans or Eurodollar Loans,
Revolving Loans denominated in Canadian Dollars may be Canadian Prime Rate Loans
or CDOR Rate Loans, Revolving Loans denominated in Australian Dollars shall be
Australian Loans and Revolving Loans denominated in any other Available Currency
shall be Eurocurrency Loans, as further provided herein. Each Swingline Loan
shall be an ABR Loan. Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan (and in
the case of an Affiliate, the provisions of Sections 2.13, 2.14, 2.15, 2.16,
2.19 and 2.20 shall apply to such Affiliate to the same extent as to such
Lender); provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.
(c) At the commencement of each Interest Period for (i) any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of 1,000,000 units of the applicable currency and not less than the
Dollar Equivalent of $1,000,000, (ii) any CDOR Rate Borrowing, such Borrowing
shall be in an aggregate amount that is an integral multiple of Cdn. $1,000,000
and not less than Cdn. $1,000,000, (iii) any Australian Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
A$1,000,000 and not less than A$1,000,000. At the time that each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $500,000 and at time that each
Canadian Prime Rate Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of Cdn. $100,000 and not less than Cdn.
$500,000; provided that an ABR Revolving Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the total Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $500,000. Borrowings of more than
41

--------------------------------------------------------------------------------



one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of 10 Fixed Rate Borrowings
outstanding.
(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing or CDOR Rate Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.
SECTION 2.03. Requests for Revolving Borrowings. To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request either in writing
(delivered by hand or fax) by delivering a Borrowing Request signed by a
Responsible Officer of the Borrower or through Electronic System, if
arrangements for doing so have been approved by the Administrative Agent, (a) in
the case of a Eurodollar Borrowing, not later than 3:00 p.m., New York City
time, three Business Days before the date of the proposed Borrowing (or such
later date as the Administrative Agent may agree in the case of a Eurodollar
Borrowing to be made on the Effective Date), (b) in the case of an ABR
Borrowing, not later than 12:00 p.m., New York City time, on the date of the
proposed Borrowing, (c) in the case of a Eurocurrency Borrowing in an Available
Currency or an Australian Borrowing, not later than 3:00 p.m., New York City
time four Business Days before the date of the proposed Borrowing, (d) in the
case of a CDOR Rate Borrowing, not later than 3:00 p.m., New York City time two
Business Days before the date of the proposed Borrowing and (e) in the case of
an Canadian Prime Rate Borrowing, not later than 12:00 p.m., New York City time,
one Business Day before the date of the proposed Borrowing; provided that any
such notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
Borrowing Request shall be irrevocable. Each such Borrowing Request shall
specify the following information in compliance with Section 2.02:
(i) the aggregate amount and the currency of the requested Borrowing;
(ii) the date of such Borrowing, which shall be a Business Day;
(iii) whether such Borrowing is to be an ABR Borrowing, a Canadian Prime Rate
Borrowing or a Fixed Rate Borrowing;
(iv) in the case of a Fixed Rate Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.
SECTION 2.04. Effect of Incomplete Borrowing Notice. If no election as to the
Type of Revolving Borrowing is specified, then the requested Revolving Borrowing
(i) if in Dollars, shall be an ABR Borrowing and if in Canadian Dollars, shall
be a Canadian Prime Rate Borrowing. If no Interest Period is specified with
respect to any requested Fixed Rate Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender may, in its sole discretion, make Swingline Loans
in Dollars to the Borrower from
42

--------------------------------------------------------------------------------



time to time during the Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding $40,000,000 (ii) the Swingline Lender’s
Revolving Credit Exposure exceeding the amount of its Commitment, or (iii) the
sum of the total Revolving Credit Exposures exceeding the total Commitments;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Swingline Loans.
(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by fax or through Electronic System, if arrangements for
doing so have been approved by the Administrative Agent, not later than 3:00
p.m., New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be in a form approved by the Administrative Agent, shall be
irrevocable and shall specify the requested date (which shall be a Business Day)
and amount of the requested Swingline Loan. The Administrative Agent will
promptly advise the Swingline Lender of any such notice received from the
Borrower. The Swingline Lender shall make each Swingline Loan available to the
Borrower to the extent the Swingline Lender elects to make such Swingline Loan,
by means of a credit to the general deposit account of the Borrower with the
Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the applicable Issuing Bank) by 5:00 p.m., New York City time, on
the requested date of such Swingline Loan.
(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees,
promptly upon receipt of such notice from the Administrative Agent (and in any
event, if such notice is received by 11:00 a.m., New York time, on a Business
Day no later than 4:00 p.m., New York time on such Business Day and if received
after 11:00 a.m., New York time, “on a Business Day” shall mean no later than
9:00 a.m. New York time on the immediately succeeding Business Day), to pay to
the Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this clause (c) is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
clause (c) by wire transfer of immediately available funds, in the same manner
as provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this clause (c), and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from the Borrower
(or other party on behalf of the Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall
43

--------------------------------------------------------------------------------



have made their payments pursuant to this clause (c) and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this clause (c) shall not relieve the Borrower of any default in the
payment thereof.
SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of bank
guarantees or standby or commercial letters of credit hereunder (collectively
with the Existing Letters of Credit, each a “Letter of Credit”) in Dollars and
Available Currencies as the applicant thereof may request for the support of its
or its Restricted Subsidiaries’ obligations, in a form reasonably acceptable to
the Administrative Agent and the applicable Issuing Bank, at any time and from
time to time during the Availability Period. Notwithstanding anything herein to
the contrary, no Issuing Bank shall have any obligation hereunder to issue, and
shall not issue, any Letter of Credit (i) the proceeds of which would be made
available to any Person (A) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions or (B) in any manner that would result
in a violation of any Sanctions by any party to this Agreement, (ii) if any
order, judgment or decree of any Governmental Authority or arbitrator shall by
its terms purport to enjoin or restrain the Issuing Bank from issuing such
Letter of Credit, or any Change in Law relating to any Issuing Bank or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that a Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon any Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Effective Date and which such Issuing Bank in good faith deems material to it,
or (iii) if the issuance of such Letter of Credit would violate one or more
policies of the applicable Issuing Bank applicable to bank guarantees and
letters of credit generally. Notwithstanding the foregoing, neither Morgan
Stanley Senior Funding, Inc. nor any of its Affiliates shall have any obligation
to issue bank guarantees or commercial letters of credit under this Agreement.
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or fax (or transmit through Electronic System, if arrangements for doing so have
been approved by the applicable Issuing Bank) to the applicable Issuing Bank and
the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension, but in any event no less than three
Business Days) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with clause (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the applicable Issuing Bank, the Borrower also shall
submit a letter of credit application on the applicable Issuing Bank’s standard
form in connection with any request for a Letter of Credit. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the aggregate LC Exposure shall not exceed
the Letter of Credit Sublimit, (ii) no Revolving Lender’s Revolving Credit
Exposure shall exceed
44

--------------------------------------------------------------------------------



the amount of its Commitment and (iii) the sum of the total Revolving Credit
Exposures shall not exceed the aggregate amount of the Commitments.
Notwithstanding the foregoing or anything to the contrary contained herein, no
Issuing Bank shall be obligated to issue or modify any Letter of Credit if,
immediately after giving effect thereto, the outstanding LC Exposure in respect
of all Letters of Credit issued by such Person and its Affiliates would exceed
such Issuing Bank’s Issuing Bank Sublimit. Without limiting the foregoing and
without affecting the limitations contained herein, it is understood and agreed
that the Borrower may from time to time request that an Issuing Bank issue
Letters of Credit in excess of its individual Issuing Bank Sublimit in effect at
the time of such request, and each Issuing Bank agrees to consider any such
request in good faith. Any Letter of Credit so issued by an Issuing Bank in
excess of its individual Issuing Bank Sublimit then in effect shall nonetheless
constitute a Letter of Credit for all purposes of the Credit Agreement, and
shall not affect the Issuing Bank Sublimit of any other Issuing Bank, subject to
the limitations on the aggregate LC Exposure set forth in clause (i) of this
Section 2.06(b).
(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination or non-renewal by notice from the applicable Issuing Bank to the
beneficiary thereof) at or prior to the close of business on the earlier of (i)
the date one year after the date of the issuance of such Letter of Credit (or,
in the case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the date that is five Business Days prior to the Maturity
Date; provided that (w) subject to the following clauses (x) and (y), any Letter
of Credit with a one-year term may provide for the renewal thereof for
additional one-year periods; (x) an Issuing Bank may, upon request by the
Borrower and with the approval of the Administrative Agent, issue Letters of
Credit that extend (or pursuant to the preceding clause (w) may extend) beyond
the date referred to in clause (i) or (ii), as applicable, above (but not beyond
the first anniversary of the Revolving Credit Maturity Date); and (iii) not
later than the tenth Business Day prior to the scheduled Revolving Credit
Maturity Date, the Borrower shall cash collateralize all LC Exposure arising
under any Letter of Credit that expires after the scheduled Maturity Date.
(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrower on the date due as provided in clause (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this clause (d) in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
(e) Reimbursement. If the applicable Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 3:00 p.m., New York City time, on the Business Day
immediately following the day that the Borrower receives such notice;
45

--------------------------------------------------------------------------------



provided that the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.05 that such payment be
financed with an ABR Revolving Borrowing or Swingline Loan in a Dollar
Equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing or Swingline Loan. In the case of a Non-Dollar LC, the
Borrower shall reimburse such LC Disbursement in the currency of such Non-Dollar
LC. If the Borrower fails to make such payment when due then (x) in the case of
Non-Dollar LCs, such reimbursement obligation shall automatically be
re-denominated into Dollars in the amount necessary to permit the Administrative
Agent, in accordance with its normal banking procedures, to purchase on such
date the amount of the Available Currency then due (determined by reference to
the Spot Rate and including all transaction costs and expenses) to pay in full
such reimbursement obligation in the Available Currency and (y) in the case of
all Letters of Credit, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this clause (e), the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this clause (e) to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this clause (e) to reimburse an applicable Issuing Bank for
any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.
(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in clause (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) any payment by an applicable Issuing Bank under
a Letter of Credit against presentation of a draft or other document that does
not comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor the Issuing Banks,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the applicable Issuing Bank; provided that the foregoing shall
not be construed to excuse such Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered
46

--------------------------------------------------------------------------------



by the Borrower that are caused by such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
applicable Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
(g) Disbursement Procedures. Each applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Each applicable Issuing Bank shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by facsimile) of such demand for payment and whether such Issuing
Bank has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse such Issuing Bank and the Lenders with respect to
any such LC Disbursement.
(h) Interim Interest. If an applicable Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the reimbursement is due and payable at the rate
per annum then applicable to ABR Revolving Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to clause (e) of this
Section, then Section 2.13(c) shall apply. Interest accrued pursuant to this
clause (h) shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
clause (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.
(i) Replacement of an Issuing Bank.
(i) An Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank. The Administrative Agent shall notify the Lenders of any such
replacement of an Issuing Bank. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.12(b). From and after the effective
date of any such replacement, (x) the successor Issuing Bank shall have all the
rights and obligations of the applicable Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (y) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.
47

--------------------------------------------------------------------------------



(ii) Subject to the appointment and acceptance of a successor Issuing Bank, the
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Borrower and the Lenders, in
which case, such Issuing Bank shall be replaced in accordance with Section
2.06(i)(i) above.
(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
clause (j), the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to 103% of the amount of the LC Exposure as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (h) or (i) of Article VII. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account and the Borrower hereby grants
the Administrative Agent a security interest in such account and all assets on
deposit or credited thereto. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent and at the Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the applicable Issuing Banks
for LC Disbursements for which they have not been reimbursed and, to the extent
not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other obligations of the Borrower under this Agreement. If the Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived. For purposes of Non-Dollar LCs,
such cash collateral shall be in the currency in which such Non-Dollar LCs are
denominated; provided that if the applicable Issuing Lender agrees otherwise
(such agreement not to be unreasonably withheld) such Person may deposit and
maintain such cash collateral in Dollars, in which case such cash collateral
shall be the Dollar Equivalent of such Non-Dollar LC.
(k) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which the Borrower fails to reimburse
an LC Disbursement required to be
48

--------------------------------------------------------------------------------



reimbursed to such Issuing Bank on such day, the date of such failure and the
amount of such LC Disbursement, and (v) on any other Business Day, such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such Issuing Bank.
(l) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit shall be the Dollar Equivalent of the stated amount of such
Letter of Credit at such time; provided that with respect to any Letter of
Credit that, by its terms or the terms of any document related thereto, provides
for one or more automatic increases in the stated amount thereof shall be deemed
to be the Dollar Equivalent of the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at the time of determination.
(m) Letters of Credit Issued for Account of Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder supports any obligations of, or
is for the account of, a Restricted Subsidiary, or states that a Restricted
Subsidiary is the “account party,” “applicant,” “customer,” “instructing party,”
or the like of or for such Letter of Credit, and without derogating from any
rights of the applicable Issuing Bank (whether arising by contract, at law, in
equity or otherwise) against such Restricted Subsidiary in respect of such
Letter of Credit, the Borrower (i) shall reimburse, indemnify and compensate the
applicable Issuing Bank hereunder for such Letter of Credit (including to
reimburse any and all drawings thereunder) as if such Letter of Credit had been
issued solely for the account of the Borrower and (ii) irrevocably waives any
and all defenses that might otherwise be available to it as a guarantor or
surety of any or all of the obligations of such Restricted Subsidiary in respect
of such Letter of Credit. The Borrower hereby acknowledges that the issuance of
such Letters of Credit for its Restricted Subsidiaries inures to the benefit of
the Borrower, and that the Borrower’s business derives substantial benefits from
the businesses of such Restricted Subsidiaries.
SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof solely by wire transfer of
immediately available funds by 3:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.05. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the funds so received in the aforesaid account of
the Administrative Agent to an account of the Borrower maintained with the
Administrative Agent in New York City or such other account of the Borrower
designated by the Borrower in the applicable Borrowing Request; provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
applicable Issuing Bank.
(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If
49

--------------------------------------------------------------------------------



such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.
SECTION 2.08. nterest Elections. (a) Each Revolving Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Fixed Rate Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a Fixed
Rate Borrowing, may elect Interest Periods therefor, all as provided in this
Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.
(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election either in writing (delivered by hand or
fax) by delivering an Interest Election Request signed by a Responsible Officer
or through Electronic System, if arrangements for doing so have been approved by
the Administrative Agent, by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such Interest Election Request shall be irrevocable.
(c) Each Interest Election Request (including requests submitted through
Electronic System) shall specify the following information in compliance with
Section 2.02:
(i) the Borrowing and currency to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii) whether the resulting Borrowing is to be an ABR Borrowing, a Canadian
Prime Rate Borrowing or a Fixed Rate Borrowing; and
(iv) if the resulting Borrowing is a Fixed Rate Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Fixed Rate Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein,
(i) in the case of a Eurodollar Borrowing, at the end of such
50

--------------------------------------------------------------------------------



Interest Period such Borrowing shall be converted to an ABR Borrowing and (ii)
in any other case, at the end of such Interest Period such Borrowing shall be
continued for a one-month Interest Period effective on the last day of such
expiring Interest Period.
(f) If the Borrower fails to deliver a timely Interest Election Request with
respect to an Australian Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued for a
one-month Interest Period effective on the last day of such expiring Interest
Period.
(g) If the Borrower fails to deliver a timely Interest Election Request with
respect to a CDOR Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Canadian
Prime Rate Borrowing.
(h) Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing in Dollars may be converted to or
continued as a Eurodollar Borrowing, (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto, (iii) no outstanding Borrowing in Canadian Dollars
may be converted to or continued as a CDOR Rate Borrowing, (iv) unless repaid,
each Canadian Borrowing shall be converted to an Canadian Prime Rate Borrowing
at the end of the Interest Period applicable thereto, (v) no Loans denominated
in Australian Dollars may be continued, other than for an Interest Period of one
month, and (d) no Loans denominated in any other Available Currency may be
continued, other than for an Interest Period of one month.
(i) If (i) the Loans become due and payable pursuant to Article VII or (ii) an
Event of Default has occurred and has been continuing for 30 consecutive days,
then the Administrative Agent or the Required Lenders may require, by notice to
the Borrower, that all outstanding Loans in Available Currencies be
redenominated into Dollars in the amount of the Dollar Equivalent thereof on the
last day of the then current Interest Period with respect thereto (unless repaid
on or prior to such date).
SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.
(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is not less than $1,000,000 and integral multiples thereof and (ii)
the Borrower shall not terminate or reduce the Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with Section
2.11, the sum of the Revolving Credit Exposures would exceed the total
Commitments.
(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under clause (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective
51

--------------------------------------------------------------------------------



date) if such condition is not satisfied. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.
SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date and (ii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the earlier of the Maturity Date and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least two Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Borrowing is made, the Borrower
shall repay all Swingline Loans then outstanding.
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d) The entries made in the accounts maintained pursuant to clause (b) or (c) of
this Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).
SECTION 2.11. Prepayment of Loans.
(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with clause (b) of this Section.
(b) In the event and on such occasion that the sum of the total Revolving Credit
Exposure exceeds the total Commitments, the Borrower shall prepay the Revolving
Loans and/or Swingline Loans (or, if no such Borrowings are outstanding, provide
cash collateral in respect of any LC Exposure in accordance with Section
2.06(j)) in an amount equal to such excess.
(c) Solely during the Suspension Period, on each occasion that a Prepayment
Event occurs, the Borrower shall, not later than 3 Business Days after the
receipt of Net Proceeds from such
52

--------------------------------------------------------------------------------



Prepayment Event, prepay (but without any corresponding reduction in
Commitments) a principal amount of the Revolving Loans and/or Swingline Loans in
an amount equal to the lesser of 100% of such Net Proceeds and the aggregate
principal amount of such Loans then outstanding; provided, however, that no such
pre-payment shall be required unless and until such time as the aggregate amount
of Net Proceeds exceeds $15,000,000 in the aggregate for all such Prepayment
Events in any fiscal year, at which time only the amount in excess of
$15,000,000 shall be required to be used to so prepay.
(d) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
facsimile) or through Electronic System, if arrangements for doing so have been
approved by the Administrative Agent, of any prepayment hereunder (i) in the
case of prepayment of a Eurocurrency Borrowing, an Australian Borrowing or a
CDOR Rate Borrowing not later than 3:00 p.m., New York City time, one Business
Day before the date of prepayment, (ii) in the case of prepayment of an ABR
Revolving Borrowing, a Canadian Prime Rate or a Swingline Loan, not later than
3:00 p.m., New York City time, on the date of prepayment. Each such notice shall
be irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.09, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.09. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13.
SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent a
commitment fee for the account of each Revolving Lender, which shall accrue at
the Applicable Rate on the daily amount of the undrawn portion of the Commitment
of such Lender during the period from and including the Effective Date to but
excluding the date on which the Lenders’ Commitments terminate. Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). It is understood and agreed that any Lender’s Swingline
Exposure shall not be deemed to be a component of the Revolving Credit Exposure
for purposes of calculating the commitment fee.
(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Fixed Rate Loans on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to each
applicable Issuing Bank a fronting fee, which shall accrue at the rate of 0.125%
per annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on
53

--------------------------------------------------------------------------------



which there ceases to be any LC Exposure, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to an Issuing Bank pursuant to this clause (b) shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.
(d) All fees payable hereunder shall be paid in Dollars and on the dates due, in
immediately available funds, to the Administrative Agent (or to the applicable
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Lenders. Fees paid shall not
be refundable under any circumstances.
SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate as set forth in such definition corresponding to the “ABR
Spread”.
(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate as set forth in such definition corresponding to the “Fixed Rate
Spread”.
(c) The Loans comprising each Canadian Prime Rate Borrowing shall bear interest
at Canadian Prime plus the Applicable Rate as set forth in such definition
corresponding to the “Canadian Prime Spread”.
(d) The Loans comprising each CDOR Rate Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate for Fixed Rate Loans.
(e) The Loans comprising each Australian Borrowing shall bear interest at the
Australian Bank Bill Swap Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate as set forth in such definition corresponding
to the “Fixed Rate Spread”.
(f) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in clauses (a) through (c) of
this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in clause (a) of this Section.
(g) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that
54

--------------------------------------------------------------------------------



(i) interest accrued pursuant to clause (f) of this Section shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan (other than
a prepayment of an ABR Revolving Loan or Canadian Prime Rate Loan prior to the
end of the Availability Period), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan or CDOR Rate Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.
(h) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and (ii) all
computations of interest for Eurocurrency Loans denominated in British Pounds
Sterling and for Loans denominated in Canadian Dollars or Australian Dollars
shall be made on the basis of a year of 365 days and the actual number of days
elapsed, and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted LIBO Rate, LIBO Rate, Australian Bank Bill Swap Rate,
Canadian Prime and CDOR Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
(i) For purposes of disclosure pursuant to the Interest Act (Canada), the annual
rates of interest or fees to which the rates of interest or fees provided in
this Agreement and the other Loan Documents ( and stated herein of therein, as
applicable, to be computed on the basis of 360 days or any other period of time
less than a calendar year) are equivalent to the rates so determined multiplied
by the actual number of dates in the applicable calendar year and divided by 360
or such other period of time, respectively.
SECTION 2.14. Alternate Rate of Interest; Illegality.
(a) If prior to the commencement of any Interest Period for a Fixed Rate
Borrowing:
(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) (x) in the case of Eurocurrency Loans, CDOR Rate Loans or
Australian Loans, that deposits in the Applicable Currency (in the applicable
amounts) are not being offered to it in the relevant interbank market for such
Interest Period or (y) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, the LIBO Rate, CDOR Rate or Australian Bank
Bill Swap Rate, as applicable, for such Interest Period; or
(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate, the LIBO Rate, CDOR Rate or Australian Bank Bill Swap Rate,
as applicable, for such Interest Period will not adequately and fairly reflect
the cost to such Lenders (or Lender) of making or maintaining their Loans (or
its Loan) included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders through Electronic System as provided in Section 9.01 as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (A) no Lender shall be under any obligation to make Fixed Rate Loans in
the applicable currency; (B) if the relevant Interest Period was for Eurodollar
Loans (1) any Interest Election
55

--------------------------------------------------------------------------------



Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective and any such
Eurodollar Borrowing shall be repaid or converted into an ABR Borrowing on the
last day of the then current Interest Period applicable thereto, and (2) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing; (C) if the relevant Interest Period was for CDOR Rate Loans
(1) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a CDOR Rate Borrowing shall be
ineffective and any such CDOR Rate Borrowing shall be repaid or converted into a
Canadian Prime Rate Borrowing on the last day of the then current Interest
Period applicable thereto, and (2) if any Borrowing Request requests a CDOR Rate
Borrowing, such Borrowing shall be made as a Canadian Prime Rate Borrowing and;
(D) if the relevant Interest Period was for Loans denominated in any currency
other than Dollars or Canadian Dollars, then such Loans shall not be made or, if
such Loans are outstanding, such Loans shall be prepaid on the day that would
have been the first day of such Interest Period.
(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen with respect to Eurocurrency Loans and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (a)(i) with respect to Eurocurrency Loans have not arisen but either
(w) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement that the administrator of the LIBO Screen Rate is insolvent
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), (x) the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the LIBO Screen Rate),
(y) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published or (z) the supervisor for
the administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
LIBO Rate that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but, for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Rate). Notwithstanding anything to the
contrary in Section 9.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of
the first sentence of this Section 2.13(b), only to the extent the LIBO Screen
Rate for such Interest Period is not available or published at such time on a
current basis), (A) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective and any such Eurodollar Borrowing shall be repaid or
converted into an ABR Borrowing on the last day of the then current Interest
Period applicable thereto, (B) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing and (C) if any
Borrowing Request was for Eurocurrency Loans denominated in any currency other
than Dollars, then such Loans
56

--------------------------------------------------------------------------------



shall not be made; provided that, if such alternate rate of interest shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.
(c) If any Lender determines that any Change in Law has made it unlawful, or if
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable lending office to make, maintain, fund or continue any Fixed Rate
Borrowing in a particular currency, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, any applicable currency in the London interbank market, then,
on notice thereof by such Lender to the Borrower through the Administrative
Agent, any obligations of such Lender to make, maintain, fund or continue Fixed
Rate Loans denominated in such currency or to convert ABR Borrowings to
Eurodollar Borrowings or Canadian Prime Rate Borrowings to CDOR Rate Borrowings
will be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower will upon demand from such
Lender (with a copy to the Administrative Agent), (i) either prepay or convert
all Eurodollar Borrowings of such Lender to ABR Borrowings, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Borrowings to such day, or immediately, if such Lender
may not lawfully continue to maintain such Loans, (ii) either prepay or convert
all CDOR Rate Borrowings of such Lender to Canadian Prime Rate Borrowings,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such CDOR Rate Borrowings to such day, or
immediately, if such Lender may not lawfully continue to maintain such Loans or
(iii) prepay all applicable Fixed Rate Borrowings in currencies other than
Dollars or Canadian Dollars, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Fixed Rate
Borrowings to such day, or immediately, if such Lender may not lawfully continue
to maintain such Loans. Upon any such prepayment or conversion, the Borrower
will also pay accrued interest on the amount so prepaid or converted.
SECTION 2.15. Increased Costs. (a) If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank;
(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or
(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Fixed Rate Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender, such Issuing
57

--------------------------------------------------------------------------------



Bank or such other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender, such Issuing Bank or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.
(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement the Commitments of or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by such Issuing Bank, to a level below that which
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.
(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in clause (a) or (b) of this Section
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or such Issuing Bank, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.
(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Fixed Rate Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Fixed Rate Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Fixed Rate
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(b) and is revoked in
accordance therewith), or (e) the assignment of any Fixed Rate Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Fixed Rate Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period
58

--------------------------------------------------------------------------------



for such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
applicable currency of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
SECTION 2.17. Payments Free of Taxes. (a) Any and all payments by or on account
of any obligation of any Loan Party under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.17) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.
(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, if
any, Other Taxes.
(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d) Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not
59

--------------------------------------------------------------------------------



such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this clause (e).
(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the U.S. is a party (x) with respect to payments of interest
under any Loan Document, an executed IRS Form W-8BEN or, if applicable, W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or, if
applicable, W-8BEN-E establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;
60

--------------------------------------------------------------------------------



(2) an executed IRS Form W-8ECI;
(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) an
executed IRS Form W-8BEN or, if applicable, W-8BEN-E; or
(4) to the extent a Foreign Lender is not the beneficial owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or, if applicable,
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
C-2 or Exhibit C-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-4 on
behalf of each such direct and indirect partner;
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
61

--------------------------------------------------------------------------------



Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this clause (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this clause (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this clause (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This clause (g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank and the Swingline Lender and the term “applicable law” includes
FATCA.
SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 383 Madison Avenue, New York, New York, except payments to be
made directly to an Issuing Bank or the Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder (a) in the case of principal
and interest payments with respect to Loans denominated in an Available
Currency, in the
62

--------------------------------------------------------------------------------



Applicable Currency, and (b) in the case of any other amount, in Dollars or such
other currency as shall be specified herein.
(b) All payments and any proceeds of Collateral received by the Administrative
Agent (i) not constituting either (A) a specific payment of principal, interest,
fees or other sum payable under the Loan Documents (which shall be applied as
specified by the Borrower), or (B) a mandatory prepayment (which shall be
applied in accordance with Section 2.11) or (ii) after an Event of Default has
occurred and is continuing and the Administrative Agent so elects or the
Required Lenders so direct, shall be applied ratably first, to pay any fees,
indemnities, or expense reimbursements then due to the Administrative Agent, the
Swingline Lender and the Issuing Banks from the Borrower (other than in
connection with Banking Services Obligations or Swap Agreement Obligations),
second, to pay any fees, indemnities, or expense reimbursements then due to the
Lenders from the Borrower (other than in connection with Banking Services
Obligations or Swap Agreement Obligations), third, to pay interest then due and
payable on the Loans ratably, fourth, to prepay principal on the Loans and
unreimbursed LC Disbursements and to pay any amounts owing in respect of Swap
Agreement Obligations and Banking Services Obligations up to and including the
amount most recently provided to the Administrative Agent pursuant to Section
2.22, ratably, fifth, to pay an amount to the Administrative Agent equal to 103%
of the aggregate LC Exposure, to be held as cash collateral for such
Obligations, sixth, to the payment of any other Secured Obligation due to the
Administrative Agent or any Lender from the Borrower or any other Loan Party,
ratably and seventh, the balance after all of the Secured Obligations have been
paid in full in cash (other than contingent indemnification obligations for
which no claim has been asserted), to the Borrower or as otherwise required by
law. Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the Borrower, or unless an Event of Default has occurred
and is continuing, neither the Administrative Agent nor any Lender shall apply
any payment which it receives to any Fixed Rate Loan of a Class, except (i) on
the expiration date of the Interest Period applicable thereto, or (ii) in the
event, and only to the extent, that there are no outstanding ABR Loans or
Canadian Prime Rate Loans of the same Class and, in any such event, the Borrower
shall pay the break funding payment required in accordance with Section 2.16.
After an Event of Default has occurred and is continuing, the Administrative
Agent and the Lenders shall have the continuing and exclusive right to apply and
reverse and reapply any and all such proceeds and payments to any portion of the
Secured Obligations.
Notwithstanding the foregoing, Secured Obligations arising under Banking
Services Obligations or Swap Agreement Obligations shall be excluded from the
application described above and paid in clause sixth if the Administrative Agent
has not received written notice thereof, together with such supporting
documentation as the Administrative Agent may have reasonably requested from the
applicable provider of such Banking Services or Swap Agreements.
(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees, costs and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents that are not paid
when due, may be paid from the proceeds of Borrowings made hereunder, whether
made following a request by the Borrower pursuant to Section 2.03 or a deemed
request as provided in this Section. The Borrower hereby irrevocably authorizes
the Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest and fees that is not paid when due hereunder or
any other amount under the Loan Documents that is not paid when due and agrees
that all such amounts charged shall constitute Loans (including Swingline
Loans), and that all such Borrowings shall be deemed to have been requested
pursuant to Section 2.03.
63

--------------------------------------------------------------------------------



(d) If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Revolving Loans or
participations in LC Disbursements or Swingline Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and participations in LC Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Revolving Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this clause (c)
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements or
Swingline Loans to any assignee or participant, other than to the Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this clause
(c) shall apply). The Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Banks, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid, and/or (ii)
hold such amounts in a segregated account over which the Administrative Agent
shall have exclusive control as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section, in the case of
each of clause (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.
(g) The Administrative Agent may from time to time provide the Borrower with
account statements or invoices with respect to any of the Secured Obligations
(the “Statements”). The Administrative Agent is under no duty or obligation to
provide Statements, which, if provided, will be
64

--------------------------------------------------------------------------------



solely for the Borrower’s convenience. Statements may contain estimates of the
amounts owed during the relevant billing period, whether of principal, interest,
fees or other Secured Obligations. If the Borrower pays the full amount
indicated on a Statement on or before the due date indicated on such Statement,
the Borrower shall not be in default of payment with respect to the billing
period indicated on such Statement; provided, that acceptance by the
Administrative Agent, on behalf of the Lenders, of any payment that is less than
the total amount actually due at that time (including but not limited to any
past due amounts) shall not constitute a waiver of the Administrative Agent’s or
the Lenders’ right to receive payment in full at another time.
SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Sections 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
2.17, or if any Lender becomes a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights (other than its existing rights to payments pursuant to
Sections 2.15 or 2.17) and obligations under this Agreement and other Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and if a Commitment is being assigned, the Issuing Banks), which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply. Each party hereto agrees that (x)
an assignment required pursuant to this clause (b) may be effected pursuant to
an Assignment and Assumption executed by the Borrower, the Administrative Agent
and the assignee (or, to the extent applicable, an agreement incorporating an
Assignment and Assumption by reference pursuant to an Approved Electronic
Platform as to which the Administrative Agent and such parties are
participants), and (y) the Lender required to make such assignment need not be a
party thereto in order for such assignment to be effective and shall be deemed
to have consented to and be bound by the terms thereof; provided that, following
the effectiveness of any such assignment, the other parties to such assignment
agree to execute and deliver such documents necessary to evidence such
assignment as
65

--------------------------------------------------------------------------------



reasonably requested by the applicable Lender, provided that any such documents
shall be without recourse to or warranty by the parties thereto.
SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);
(b) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 2.19(b) or otherwise)
or received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or Swingline Lender hereunder; third, to cash collateralize the
Issuing Banks’ LC Exposure with respect to such Defaulting Lender in accordance
with this Section; fourth, as the Borrower may request (so long as no Event of
Default has occurred and is continuing), to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) cash collateralize the Issuing Banks’ future LC Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with this Section; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Banks or Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender or the Issuing Banks or Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement or under any other Loan Document; seventh, so long as no Event of
Default has occurred and is continuing, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement or under any
other Loan Document; and eighth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that if (x) such payment
is a payment of the principal amount of any Loans or LC Disbursements in respect
of which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and LC Disbursements owed
to, all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or LC Disbursements owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments without giving effect to clause (d) below. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post cash collateral
pursuant to this Section shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto;
66

--------------------------------------------------------------------------------



(c) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02 or under any other Loan Document);
provided, that this clause (b) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender affected thereby;
(d) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender (other than the portion of such Swingline Exposure referred to in clause
(b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that (x) the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments and (y) the conditions set forth in Section 4.02 are
satisfied at such time;
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Banks only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;
(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.12(a) and 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and
(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Banks or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the
applicable Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and
(e) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and no Issuing Bank shall be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure and the Defaulting Lender’s then outstanding LC Exposure
will be 100% covered by the Commitments of the non-Defaulting Lenders and/or
cash collateral will be provided by the Borrower in accordance with Section
2.20(c), and participating interests in any newly made Swingline Loan or any
newly issued or increased Letter of Credit shall be
67

--------------------------------------------------------------------------------



allocated among non-Defaulting Lenders in a manner consistent with Section
2.20(c)(i) (and such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or the applicable Issuing Bank has a good
faith belief that any Lender has defaulted in fulfilling its obligations under
one or more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and such
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or such Issuing Bank, as the case may be,
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Swingline Lender or such Issuing Bank, as the case may be,
to defease any risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the applicable Issuing Banks each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.
SECTION 2.21. Returned Payments. If, after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender. The provisions of this
Section 2.21 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent or any Lender in reliance
upon such payment or application of proceeds. The provisions of this Section
2.21 shall survive the termination of this Agreement.
SECTION 2.22. Banking Services and Swap Agreements. Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, any Loan
Party shall deliver to the Administrative Agent, promptly after entering into
such Banking Services or Swap Agreements, written notice setting forth the
aggregate amount of all Banking Services Obligations and Swap Agreement
Obligations of such Loan Party to such Lender or Affiliate (whether matured or
unmatured, absolute or contingent). In furtherance of that requirement, each
such Lender or Affiliate thereof shall furnish the Administrative Agent, from
time to time after a significant change therein or upon a request therefor, a
summary of the amounts due or to become due in respect of such Banking Services
Obligations and Swap Agreement Obligations. The most recent information provided
to the Administrative Agent shall be used in determining which tier of the
waterfall, contained in Article VIII, in which such Banking Services Obligations
and/or Swap Agreement Obligations will be placed.
SECTION 2.23. Increase in Revolving Commitment.
68

--------------------------------------------------------------------------------



(a) After Suspension Period End Date, the Borrower shall have the right to
increase the Commitments (each such increase, an “Incremental Revolving
Commitment”) by obtaining additional Commitments, either from one or more of the
Lenders or another lending institution, provided that (i) any such request for
an increase shall be in a minimum amount of $25,000,000, (ii) after giving
effect thereto, the sum of the total of the additional Commitments (for all such
requests, together with all requests for term loans pursuant to Section 2.24)
does not exceed the sum of (x) $200,000,000 plus (y) an unlimited amount, so
long as, in the case of this clause (y), after giving effect to the incurrence
of such amount and the use of proceeds thereof (including giving pro forma
effect to any acquisition or other transaction consummated in connection
therewith and other appropriate pro forma adjustments), the pro forma Funded
Indebtedness to EBITDA Ratio (assuming that the entire amount of such
Incremental Revolving Commitment is funded), as determined on a pro forma basis
for the most recently ended Computation Period for which the Administrative
Agent has received financial statements pursuant to Section 5.01(a) or Section
5.01(b), as applicable, shall not exceed 1.25:1.00, (iii) the Administrative
Agent, the Swingline Lender and Issuing Bank have approved the identity of any
such new Lender, such approvals not to be unreasonably withheld, (iv) any such
new Lender assumes all of the rights and obligations of a “Lender” hereunder,
and (v) the procedures described in this Section 2.23 have been satisfied.
Nothing contained in this Section 2.23 shall constitute, or otherwise be deemed
to be, a commitment on the part of any Lender to increase its Commitment
hereunder at any time.
(b) Any amendment hereto for such an increase shall be in form and substance
satisfactory to the Administrative Agent and shall only require the written
signatures of the Administrative Agent, the Borrower and each Lender being added
or increasing their Commitment. As a condition precedent to such increase, the
Borrower shall deliver to the Administrative Agent (i) a certificate the
Borrower signed by an authorized officer of the Borrower (A) certifying and
attaching the resolutions adopted by the Borrower approving or consenting to
such increase, and (B) certifying that, before and after giving effect to such
increase or addition, (1) the representations and warranties contained in
Article III and the other Loan Documents are true and correct in all material
respects (except to the extent that such representations and warranties (x)
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date or (y) are already qualified as
to materiality or by reference to Material Adverse Effect, in which case they
shall be true and correct in all respects), (2) no Default exists and (3) the
Borrower is in compliance (on a pro forma basis and giving effect to clause
(a)(ii)(y) above to the extent applicable) with the covenants contained in
Section 6.11 and (ii) legal opinions and documents consistent with those
delivered on the Effective Date, to the extent requested by the Administrative
Agent.
(c) On the effective date of any such increase, (i) any Lender increasing (or,
in the case of any newly added Lender, extending) its Commitment shall make
available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
Lenders, as being required in order to cause, after giving effect to such
increase or addition and the use of such amounts to make payments to such other
Lenders, each Lender’s portion of the outstanding Revolving Loans of all the
Lenders to equal its revised Applicable Percentage of such outstanding Revolving
Loans, and the Administrative Agent shall make such other adjustments among the
Lenders with respect to the Revolving Loans then outstanding and amounts of
principal, interest, commitment fees and other amounts paid or payable with
respect thereto as shall be necessary, in the opinion of the Administrative
Agent, in order to effect such reallocation and (ii)  the Borrower shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans as of the
date of any increase (or addition) in the Revolving Commitments (with such
reborrowing to consist of the Types of
69

--------------------------------------------------------------------------------



Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the Borrower, in accordance with the requirements of
Section 2.03). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Fixed Rate Loan, shall be
subject to indemnification by the Borrower pursuant to the provisions of
Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods. Within a reasonable time after the effective date of
any increase, the Administrative Agent shall, and is hereby authorized and
directed to, revise Schedule 2.01 to reflect such increase and shall distribute
such revised Schedule 2.01 to each of the Lenders and the Borrower, whereupon
such revised Schedule 2.01 shall replace the old Schedule 2.01 and become part
of this Agreement.
SECTION 2.24. Request for New Term Facility.
(a) After the Suspension Period End Date, the Borrower shall have the right to
add one or more new term loan facilities hereunder (each such facility, a “New
Term Facility”) by obtaining commitments (the “New Term Commitments”), either
from one or more of the Lenders or another lending institution (the “New Term
Lenders”; and each new term loan to be made under a New Term Commitment, a “New
Term Loan”), provided that (i) any such request shall be in a minimum amount of
$25,000,000, (ii) after giving effect thereto, the sum of the total of the New
Term Facilities (for all such requests, together with all requests for
additional Commitments pursuant to Section 2.23) does not exceed the sum of (x)
$200,000,000 plus (y) an unlimited amount, so long as, in the case of this
clause (y), after giving effect to the incurrence of such amount and the use of
proceeds thereof (including giving pro forma effect to any acquisition or other
transaction consummated in connection therewith and other appropriate pro forma
adjustments), the pro forma Funded Indebtedness to EBITDA Ratio, as determined
on a pro forma basis for the most recently ended Computation Period for which
the Administrative Agent has received financial statements pursuant to
Section 5.01(a) or Section 5.01(b), as applicable, shall not exceed 1.25:1.00,
(iii) the Administrative Agent has approved the identity of any such new Lender,
such approval not to be unreasonably withheld, (iv) any such new Lender assumes
all of the rights and obligations of a “Lender” hereunder, and (v) the
procedures described in this Section 2.24 have been satisfied. Nothing contained
in this Section 2.24 shall constitute, or otherwise be deemed to be, a
commitment on the part of any Lender to agree to a New Term Commitment hereunder
at any time
(b) The Administrative Agent and the Borrower shall determine the effective date
for each New Term Commitment pursuant to this Section (each, a “New Term Loan
Effective Date”) and, if applicable, the final allocation of such New Term
Commitment among the Persons providing the commitments thereunder.
(c) In order to effect each New Term Commitment, the Borrower, the applicable
New Term Lender(s) and the Administrative Agent (but no other Lenders or
Persons) shall enter into one or more joinder agreements, each in form and
substance satisfactory to the Borrower and the Administrative Agent, pursuant to
which the applicable New Term Lender(s) will provide such New Term Commitment.
(d) All New Term Loans will rank pari passu in right of payment with all other
Loans. The terms and provisions applicable to the New Term Loans and the New
Term Commitments shall be as set forth in this Section; provided that (i) the
final maturity, amortization schedule and interest rate applicable to the New
Term Loans shall be as agreed between the applicable New Term Lender(s) and
70

--------------------------------------------------------------------------------



the Borrower and set forth in the applicable joinder agreement(s); and (ii) the
applicable maturity date of such New Term Loan shall be no shorter than the
Maturity Date.
(e) Notwithstanding anything herein to the contrary, this Agreement and the
other Loan Documents may be amended to effect such changes as may be necessary
or appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section (including, as to any New Term Facility, with respect
to the final maturity and amortization schedule thereof, the interest rate
thereon and the treatment thereof for purposes of prepayments and voting), which
amendment (which may be incorporated into the applicable joinder agreement(s))
shall be executed by the Borrower, the Administrative Agent and the applicable
New Term Lender(s) (but not any other Lenders). As a condition precedent to any
New Term Loans, the Borrower shall deliver to the Administrative Agent (i) a
certificate of each Loan Party signed by an authorized officer of the Borrower
(A) certifying and attaching the resolutions adopted by the Borrower approving
or consenting to the New Term Facility, and (B) certifying that, before and
after giving effect to such increase or addition, (1) the representations and
warranties contained in Article III and the other Loan Documents are true and
correct in all material respects (except to the extent that such representations
and warranties (x) specifically refer to an earlier date, in which case they are
true and correct in all material respects as of such earlier date or (y) are
already qualified as to materiality or by reference to Material Adverse Effect,
in which case they shall be true and correct in all respects), (2) no Default
exists and (3) the Borrower is in compliance (on a pro forma basis and giving
effect to clause (a)(ii)(y) above to the extent applicable) with the covenants
contained in Section 6.11 and (ii) legal opinions and documents consistent with
those delivered on the Effective Date, to the extent requested by the
Administrative Agent.
(f) On each New Term Effective Date, each New Term Lender with a New Term
Commitment shall make a New Term Loan to the Borrower in the amount of such
commitment pursuant to this Section and otherwise in accordance with this
Agreement and the applicable joinder agreement. Within a reasonable time after
such New Term Loan Effective Date, the Administrative Agent shall provide notice
thereof to the Borrower and the Lenders.
SECTION 2.25. Exchange Rates. The Administrative Agent or the Issuing Bank, as
applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts Loans and Non-Dollar LCs. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur.
SECTION 2.26. Currency Exchange Fluctuations. If on any Revaluation Date the
Administrative Agent shall have determined that the then outstanding Dollar
Equivalent principal amount of the total Revolving Credit Exposures exceeds the
total Commitment due to a change in applicable rates of exchange between
Dollars, on the one hand, and any Available Currency, on the other hand, then
the Administrative Agent may (or, at the request of the Required Lenders, shall)
give notice to the Borrower that a prepayment is required under this Section
2.26, the Borrower shall make prepayments of Revolving Loans or cash
collateralize Letters of Credit such that, after giving effect to such
prepayment, the total Revolving Credit Exposures will not exceed the total
Commitment.
ARTICLE III


Representations and Warranties
71

--------------------------------------------------------------------------------



The Borrower represents and warrants to the Lenders that:
SECTION 3.01. Organization; Powers. Each of the Borrower and its Restricted
Subsidiaries is duly organized and validly existing under the laws of the
jurisdiction of its organization and has all requisite power and authority to
carry on its business as now conducted. Each of the Borrower, the other Loan
Parties and (except as would not reasonably be expected to result in a Material
Adverse Effect, individually or in the aggregate) each of the Borrower’s other
Restricted Subsidiaries is in good standing in the jurisdiction of its
organization. Except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, each of the Borrower and its Restricted Subsidiaries is qualified to do
business in, and is in good standing in, every other jurisdiction where such
qualification is required.
SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been duly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Collateral Documents, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of its Restricted Subsidiaries or any order of
any Governmental Authority, (c) will not violate or result in a default under
any material indenture, agreement or other instrument binding upon the Borrower
or any of its Restricted Subsidiaries or any of their respective assets, or give
rise to a right thereunder to require any payment to be made by the Borrower or
any of its Restricted Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Restricted
Subsidiaries except Liens created pursuant to the Loan Documents.
SECTION 3.04. Financial Condition; No Material Adverse Change.
(a) The Borrower has heretofore furnished to the Lenders its annual report on
Form 10-K, which contains the Borrower’s consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2018 reported on by Deloitte and Touche LLP,
independent public accountants, and (ii) its quarterly report on Form 10-Q,
which contains the Borrower’s consolidated balance sheet and statements of
income, stockholders equity and cash flows as of and for the fiscal quarter and
the portion of the fiscal year ended March 31, 2019, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.
(b) No event or circumstance shall have occurred since December 31, 2018 that,
individually or in the aggregate, constitutes or would reasonably be expected to
result in a Material Adverse Effect.
72

--------------------------------------------------------------------------------



SECTION 3.05. Properties. (a) As of the First Amendment Effective Date, Schedule
3.05 sets forth the address of each parcel of real property that is owned or
leased by any Loan Party. Each of such leases and subleases is valid and
enforceable in accordance with its terms and is in full force and effect, except
(other than with respect to any lease or sublease relating to (i) the Borrower’s
headquarters or (ii) the U.S. data center in Santa Clara, California where the
websites of the Borrower and its Subsidiaries are hosted) where the failure to
be valid, enforceable and in full force and effect would not reasonably be
expected to result in a Material Adverse Effect. No material default by any Loan
Party exists under any lease or sublease relating to (i) the Borrower’s
headquarters or (ii) the U.S. data center in Santa Clara, California where the
websites of the Borrower and its Subsidiaries are hosted and no default by any
Loan Party exists with respect to any other lease or sublease that would
reasonably be expected to result in a Material Adverse Effect. Each of the Loan
Parties and each of its Restricted Subsidiaries has good and indefeasible title
to, or valid leasehold interests in, all of its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their current uses, free of all Liens other than
those permitted by Section 6.02.
(b) Each of the Borrower and its Restricted Subsidiaries owns, or is licensed to
use, all trademarks, trade names, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and its
Restricted Subsidiaries does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.
SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Restricted Subsidiaries (i) that would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
any Loan Document or the Transactions.
(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Restricted Subsidiaries (i) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
SECTION 3.07. Compliance with Laws and Agreements. Each of the Borrower and its
Restricted Subsidiaries is in compliance with all laws, regulations and orders
of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.
SECTION 3.08. Investment Company Status. Neither the Borrower nor any of its
Restricted Subsidiaries is required to register as an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940.
73

--------------------------------------------------------------------------------



SECTION 3.09. Taxes. Each of the Borrower and its Restricted Subsidiaries has
timely filed or caused to be filed all Federal and state income tax returns, and
all other material state, provincial and local tax returns and reports required
to have been filed and has paid or caused to be paid all material Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves or (b)
to the extent that the failure to do so would not reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $40,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $40,000,000 the fair
market value of the assets of all such underfunded Plans.
SECTION 3.11. Disclosure.
(a) As of the Effective Date and except as disclosed in the Borrower’s Form 10-K
filed with the SEC for the annual period ending December 31, 2018 and Form 10-Q
filed with the SEC for the quarterly period ending March 31, 2019, the Borrower
has disclosed to the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Restricted Subsidiaries is subject, and
all other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. Neither the
Information Memorandum nor any of the other reports, financial statements,
certificates or other information furnished by the Loan Parties to the
Administrative Agent or any Lender for use in connection with the negotiation of
any of the Loan Documents or delivered hereunder (as modified or supplemented by
other information so furnished), when taken as a whole, contains as of the date
of such report, statement, certificate, information or Information Memorandum
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that, with respect to projected
financial information or other forward-looking information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions and estimates believed to be reasonable at the time, it being
recognized by the Administrative Agent and the Lenders that such projections or
other forward-looking information as they relate to future events are subject to
significant uncertainties, many of which are beyond the control of the Borrower
and not to be viewed as fact and that actual results during the period or
periods covered by such projections or other forward-looking information may
differ from the projected results set forth therein by a material amount.
(b) As of the First Amendment Effective Date, to the best knowledge of the
Borrower, the information included in the Beneficial Ownership Certification
provided on or prior to the First Amendment Effective Date to any Lender in
connection with this Agreement is true and correct in all material respects.
SECTION 3.12. Insurance. Schedule 3.12 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties as of the First Amendment
Effective Date. As of the First Amendment
74

--------------------------------------------------------------------------------



Effective Date, the properties of the Borrower and its Restricted Subsidiaries
are insured by insurance maintained by or on behalf of the Loan Parties and
their Restricted Subsidiaries in an amount believed in good faith by the
Borrower to be adequate and customary for companies engaged in the same or
similar businesses operating in the same or similar locations.
SECTION 3.13. Capitalization and Subsidiaries. Schedule 3.13 sets forth as of
the First Amendment Effective Date, with respect to the Borrower and each
Subsidiary (a) a correct and complete list of its name and relationship to the
Borrower of each Subsidiary, and (b) the type of entity, its jurisdiction of
organization and the percentage of its capital stock or other ownership
interests owned by Borrower or other Subsidiaries. All of the issued and
outstanding Equity Interests owned by any Loan Party have been (to the extent
such concepts are relevant with respect to such ownership interests) duly
authorized and issued and are fully paid and non-assessable.
SECTION 3.14. Security Interest in Collateral. The Security Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. In the case of the Pledged
Stock described in the Security Agreement, when stock certificates representing
such Pledged Stock are delivered to the Administrative Agent (together with
properly completed and signed stock powers or endorsements), and in the case of
the other Collateral described in the Security Agreement, when financing
statements and other filings specified in Schedule 3.14 in appropriate form are
filed in the offices specified on Schedule 3.14 together with payment of any
filing or recordation fees, or, with respect to after-acquired property, when
the requirements set forth in Section 5.09 have been complied with, the
Administrative Agent shall have a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof (except for registration of and application for intellectual
property filed outside the United States) to the extent such Lien can be
perfected by the filing of financing statements under the applicable UCC, as
security for the Secured Obligations, in each case prior and superior in right
to any other Person (except, in the case of Collateral other than Pledged Stock,
Liens permitted by Section 6.02, and in the case of Collateral constituting
Pledged Stock, inchoate Liens arising by operation of law), in each case, to the
extent required by the Security Agreement.
SECTION 3.15. Federal Reserve Regulations. No part of the proceeds of any Loan
or Letter of Credit has been used or will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.
SECTION 3.16. No Burdensome Restrictions. No Loan Party is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under Section
6.08.
SECTION 3.17. Anti-Corruption and Anti-Money Laundering Laws; and Sanctions. The
Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Restricted Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the Borrower, its Restricted Subsidiaries and
their respective directors and officers and to the knowledge of the Borrower,
their respective employees and agents, are in compliance with Anti-Corruption
Laws, applicable anti-money laundering Laws and applicable Sanctions in all
material respects. None of (a) the Borrower, any Subsidiary or any of their
respective directors or officers or (b) to the knowledge of the Borrower, any
agent or employee of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing or Letter of
75

--------------------------------------------------------------------------------



Credit, use of proceeds or other transaction contemplated by this Agreement or
the other Loan Documents will violate Anti-Corruption Laws, applicable
anti-money laundering Laws or applicable Sanctions.
SECTION 3.18. Solvency. As of the Effective Date, after giving effect to (i) the
transactions contemplated by this Agreement and the other Loan Documents, and
(ii) the payment and accrual of all transaction costs with respect to the
foregoing, Borrower and its Restricted Subsidiaries taken as a whole are
Solvent.
SECTION 3.19. Labor Matters. There are no existing or threatened strikes,
lockouts or other labor disputes involving any Loan Party that singly or in the
aggregate would reasonably be expected to have a Material Adverse Effect.
SECTION 3.20.Affected Financial Institutions. No Loan Party is an Affected
Financial Institution.
ARTICLE IV


Conditions
SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on (and at the time at (the “Effective Time”)) which
each of the following conditions is satisfied (or waived in accordance with
Section 9.02):
(a) The Administrative Agent (or its counsel) shall have received (i) a
counterpart of this Agreement signed on behalf of each party hereto, (ii) duly
executed copies of the other Loan Documents (including the Guaranty and the
Security Agreement) and such other certificates, documents, instruments and
agreements as the Required Lenders shall reasonably request in connection with
the transactions contemplated by this Agreement and the other Loan Documents,
including any promissory notes requested by a Lender pursuant to Section 2.10
payable to each such requesting Lender.
(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Winston & Strawn LLP, counsel for the Borrower, covering the Loan
Documents and such other matters relating to the Loan Parties or the
Transactions as the Administrative Agent shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinion.
(c) The Administrative Agent shall have received (i) a certificate of each Loan
Party, dated the Effective Date and executed by its Responsible Officer, which
shall (A) certify the resolutions of its Board of Directors, members or other
body authorizing the execution, delivery and performance of the Loan Documents
to which it is a party, (B) identify by name and title and bear the signatures
of the Financial Officers and any other officers of such Loan Party authorized
to sign the Loan Documents to which it is a party, and (C) contain appropriate
attachments, including the charter, articles or certificate of organization or
incorporation of each Loan Party certified by the relevant authority of the
jurisdiction of organization of such Loan Party and a true and correct copy of
its bylaws or operating, management or partnership agreement, or other
organizational or governing documents, and (ii) a long form good standing
certificate for each Loan Party from its jurisdiction of organization.
76

--------------------------------------------------------------------------------



(d) The Administrative Agent shall have received certified copies of all
documents evidencing any necessary consents and governmental approvals (if any)
required for the execution, delivery and performance by each Loan Party of the
documents referred to in this Section 4.01.
(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Responsible Officer, confirming compliance with
the conditions set forth in clauses (a) and (b) of Section 4.02.
(f) The Administrative Agent shall have received the results of a recent lien
search in the jurisdiction of organization of each Loan Party and each
jurisdiction where assets of the Loan Parties are located, and such search shall
reveal no Liens on any of the assets of the Loan Parties except for Liens
permitted by Section 6.02 or discharged on or prior to the Effective Date
pursuant to a pay-off letter or other documentation reasonably satisfactory to
the Administrative Agent.
(g) The Administrative Agent shall have received (i) the certificates
representing any certificated Equity Interests pledged pursuant to the Security
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and (ii)
each promissory note (if any) pledged to the Administrative Agent pursuant to
the Security Agreement endorsed (without recourse) in blank (or accompanied by
an executed transfer form in blank) by the pledgor thereof.
(h) Each document (including any Uniform Commercial Code financing
statement) required by the Collateral Documents or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a perfected Lien on the Collateral described therein, shall be
in proper form for filing, registration or recordation.
(i) The Administrative Agent shall have received evidence of insurance coverage
in form, scope, and substance reasonably satisfactory to the Administrative
Agent and otherwise in compliance with the terms of Section 5.05 of this
Agreement.
(j) The Lenders shall have received (i) the Borrower’s annual reports on Form
10-K for the fiscal years ended December 31, 2017 and 2018, (ii) the Borrower’s
quarterly report filed on Form 10-Q, which contains the Borrower’s unaudited
interim consolidated financial statements for the fiscal quarter ended March 31,
2019, and such financial statements shall not, in the reasonable judgment of the
Administrative Agent, reflect any material adverse change in the consolidated
financial condition of the Borrower, as reflected in the audited, consolidated
financial statements described in clause (i) of this paragraph and (iii)
satisfactory Projections of the Borrower through fiscal year 2023.
(k) (i)The Administrative Agent shall have received, (x) at least five days
prior to the Effective Date (or such shorter period as may be agreed by the
Administrative Agent) all documentation and other information regarding the Loan
Parties requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act, to
the extent requested in writing of the Borrower at least 10 days prior to the
Effective Date, and (y) a properly completed and signed IRS Form W-8 or W-9, as
applicable, for each Loan Party, and (ii) to the extent the Borrower qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation, any
Lender that has requested, in a written notice to the Borrower at least five
days prior to the Effective
77

--------------------------------------------------------------------------------



Date (or such shorter period as may be agreed by the Administrative Agent), a
Beneficial Ownership Certification in relation to the Borrower shall have
received such Beneficial Ownership Certification (provided that, upon the
execution and delivery by such Lender of its signature page to this Agreement,
the condition set forth in this clause (ii) shall be deemed to be satisfied).
(l) The Administrative Agent shall have received such other documents as the
Administrative Agent, any Issuing Bank, any Lender or their respective counsel
may have reasonably requested.
(m) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable and documented out of
pocket expenses required to be reimbursed or paid by the Borrower hereunder.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the applicable Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:
(a) The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date, and that
any representation or warranty which is subject to any materiality qualifier
shall be required to be true and correct in all respects).
(b) Before and after giving effect to such Borrowing, or the issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, no
Default shall have occurred and be continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in clauses (a) and (b)
of this Section.
ARTICLE V


Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (unless the LC
Exposure related thereto has been cash collateralized or a back-up standby
Letter of Credit satisfactory to the Administrative Agent and the applicable
Issuing Bank is in place), in each case, without any pending draw, and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
SECTION 5.01. Financial Statements; Other Information. The Borrower will furnish
to the Administrative Agent and each Lender:
78

--------------------------------------------------------------------------------



(a) within 70 days after the end of each fiscal year of the Borrower (or such
later date as may be permitted by the SEC for the filing of its Annual Report on
Form 10-K with the SEC), its audited consolidated (and if, during such year, the
Borrower had any Unrestricted Subsidiaries, unaudited consolidating financial
statements of the Restricted Subsidiaries, taken as a whole) balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year. The consolidated financial statements
shall be reported on by Deloitte and Touche LLP, or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such audited consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries in
accordance with GAAP consistently applied;
(b) within 55 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower (or such later date as may be permitted by the
SEC for the filing of its Quarterly Report on Form 10-Q with the SEC), its
unaudited consolidated (and if, during such quarter, the Borrower had any
Unrestricted Subsidiaries, consolidating balance sheet and income statement of
the Restricted Subsidiaries, taken as a whole, within 75 days after the end of
such quarter) balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
(c) during the Suspension Period, within 30 days after the end of each calendar
month of the Borrower (other than a calendar month that is also a fiscal quarter
or fiscal year end), its unaudited consolidated (and if, during such month, the
Borrower had any Unrestricted Subsidiaries, consolidating balance sheet and
income statement of the Restricted Subsidiaries, taken as a whole) balance sheet
and related statements of operations and cash flows as of the end of and for
such month and the then elapsed portion of the fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to audit adjustments, changes related to or
resulting from customary quarterly closing adjustments and the absence of
footnotes;
(d) concurrently with any delivery of financial statements under clause (a), (b)
or, in the case of clauses (i) and (ii) below, (c) above, a certificate of a
Financial Officer of the Borrower (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with the then
applicable provisions of Section 6.11 and, to the extent applicable, the
definition of “Maturity Date” and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;
79

--------------------------------------------------------------------------------



(e) as soon as available, but in any event no later than 60 days after the end
of each fiscal year of the Borrower (or such later date as the Administrative
Agent may agree), a copy of the plan and forecast (including a projected
consolidated balance sheet, income statement and cash flow statement) of the
Borrower and its Restricted Subsidiaries for each quarter of the upcoming fiscal
year (the “Projections”) in form reasonably satisfactory to the Administrative
Agent;
(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;
and
(g) promptly following any request therefor, (i) such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request and (ii)
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act
and the Beneficial Ownership Regulation.
Documents required to be delivered pursuant to Sections 5.01(a), 5.01(b) and
5.01(g) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which such documents are filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval System. Upon
the request of the Administrative Agent, the Borrower shall provide paper copies
of the compliance certificates required by Section 5.01(d) to the Administrative
Agent.
SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a) the occurrence of any Default;
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that would reasonably be expected to result in a Material
Adverse Effect;
(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Restricted Subsidiaries in an aggregate amount
exceeding $10,000,000; and
(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and
(e) any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification.
Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer or other executive officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.
80

--------------------------------------------------------------------------------



SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any disposition, merger, consolidation, liquidation or dissolution permitted
under Sections 6.03 or 6.09.
SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Restricted Subsidiaries to, pay or discharge all Material Indebtedness and
all material Taxes, before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) such Loan Party has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest would not reasonably be expected to
result in a Material Adverse Effect.
SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Restricted Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations. The Borrower will furnish
to the Lenders, upon request of the Administrative Agent, but no less frequently
than annually, information in reasonable detail as to the insurance so
maintained.
SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Restricted Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Restricted Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested; provided, however, that so long as no Event of
Default has occurred and is continuing, (a) such inspections shall be
coordinated through the Administrative Agent so that not more than two such
inspections described in this Section 5.06 shall occur in any fiscal year and
(b) the Borrower shall have no obligation to reimburse the Administrative Agent
for the costs or expenses of more than one such inspection described in this
Section 5.06 in any fiscal year.
SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Restricted Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property
(including, without limitation, Environmental Laws), except where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect. The Borrower will maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws, applicable anti-money laundering Laws and applicable
Sanctions.
SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only to refinance Borrower’s Indebtedness under the Existing Credit
Agreement and for the general corporate purposes (including share repurchases,
redemption of the Convertible Notes and Permitted Acquisitions) of the Borrower
and its Restricted Subsidiaries. No part of the proceeds of any Loan will
81

--------------------------------------------------------------------------------



be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X. Letters of Credit will be issued only in support of the foregoing purposes.
SECTION 5.09. Additional Collateral; Further Assurances.
(a) No later than 30 days after the formation or acquisition thereof, subject to
applicable law, the Borrower will cause each of its Material Subsidiaries formed
or acquired after the date of this Agreement to become a Guarantor by executing
a joinder agreement to each applicable Loan Document, including the Guaranty and
the Security Agreement and upon execution and delivery thereof, each such Person
(i) shall automatically become a Guarantor hereunder and thereupon shall have
all of the rights, benefits, duties, and obligations in such capacity under the
Loan Documents and (ii) will grant Liens to the Administrative Agent, for the
benefit of the Administrative Agent and the other Secured Parties, to the extent
required under the Security Agreement; provided that (i) to the extent requested
by the Administrative Agent (on behalf of itself or any Lender) in writing, such
Material Subsidiary shall have delivered all documents and information that the
Administrative Agent (on behalf of itself or such Lender) reasonably determines
is required by U.S. regulatory authorities under applicable “know-your-customer”
rules and regulations and anti-money laundering rules and regulations with
respect to the proposed Guarantor; provided further that, (i) the 30-day period
described above shall not begin until the last such request is received from the
Administrative Agent, (ii) such Material Subsidiary shall not become a Loan
party hereunder if the Administrative Agent reasonably determines that the
addition of such entity would either violate any applicable law or have any
material adverse effect on the Lenders and (iii) no Default or Event of Default
shall occur for failure to comply with this Section 5.09(a) if the
Administrative Agent determines in the foregoing clause (ii) not to add a
Material Subsidiaries as a Guarantor for any reason.
(b) Notwithstanding the foregoing or anything to the contrary in any Loan
Document, (i) no Foreign Subsidiary shall be required to issue any guaranty or
grant a security interest in any collateral and (ii) no Loan Party shall be
required to pledge more than 65% of the voting stock (within the meaning of
Section 1.956-2(c)(2) of the United States Treasury Regulations) of any Foreign
Subsidiary (other than GI Luxembourg S.à r.l.).
(c) Without limiting the foregoing, the Borrower will, and will cause each other
Loan Party to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Borrower.
(d) (d) Borrower shall cause all material intellectual property acquired after
the First Amendment Effective Date that is owned by Groupon International
Limited to be properly recorded by Groupon International Limited as record owner
and subject to a first priority perfected security interest under Irish law in
favor of Administrative Agent, for the benefit of the Administrative Agent and
the other Secured Parties.
82

--------------------------------------------------------------------------------



ARTICLE VI


Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated (unless the LC Exposure related
thereto has been cash collateralized or a back-up standby letter of credit
satisfactory to the Administrative Agent and the applicable Issuing Bank is in
place), in each case, without any pending draw, and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:
SECTION 6.01. Indebtedness. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:
(a) the Secured Obligations;
(b) Indebtedness existing on the First Amendment Effective Date and set forth in
Schedule 6.01 and extensions, refinancing, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
(c) after Suspension Period End Date, Indebtedness in the form of earn-out
obligations that are due and payable (or are reasonably expected to become due
and payable within 12 months of such date of determination); provided that such
Indebtedness does not exceed the greater of (x) $50,000,000 and (y) 3.0% of
Consolidated Total Assets at any time outstanding;
(d) Indebtedness of the Borrower to any Restricted Subsidiary and of any
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary;
provided that (i) Indebtedness of any Restricted Subsidiary that is not a Loan
Party to the Borrower or any other Loan Party shall be permitted under this
clause (d) to the extent permitted under Section 6.04 and (ii) Indebtedness of
any Loan Party to any Restricted Subsidiary that is not a Loan Party shall be
subordinated to the Secured Obligations on terms reasonably satisfactory to the
Administrative Agent;
(e) Guarantees by the Borrower of Indebtedness of any Restricted Subsidiary and
by any Restricted Subsidiary of Indebtedness of the Borrower or any other
Restricted Subsidiary; provided that (i) the Indebtedness so Guaranteed is
permitted by this Section 6.01, (ii) Guarantees by the Borrower or any other
Loan Party of Indebtedness of any Restricted Subsidiary that is not a Loan Party
shall be permitted under this clause (e) to the extent permitted under
Section 6.04 and (iii) to the extent that the Indebtedness so Guaranteed is
subordinated, Guarantees permitted under this clause (e) shall be subordinated
to the Secured Obligations on the same terms as the Indebtedness so Guaranteed
is subordinated to the Secured Obligations;
(f) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Finance Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that (i) such Indebtedness is incurred prior
to or within 90 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (f) shall not exceed (x) during the
Suspension Period, $15,000,000 at any time
83

--------------------------------------------------------------------------------



outstanding and (y) after Suspension Period End Date, the greater of (A)
$100,000,000 and (B) 6.0% of Consolidated Total Assets at any time outstanding;
(g) Indebtedness of the Borrower or any Restricted Subsidiary as an account
party in respect of trade letters of credit;
(h) Indebtedness of the Borrower or any Restricted Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business;
(i) Indebtedness of the Borrower or any of its Restricted Subsidiaries in
respect of workers’ compensation claims, self-insurance obligations, customs,
performance, bid and surety bonds and completion guaranties, in each case in the
ordinary course of business;
(j) letters of credit and bank guaranties issued for the account of the Borrower
or any of its Restricted Subsidiaries, so long as the sum of (i) the aggregate
undrawn face amount thereof and (ii) any unreimbursed obligations in respect
thereof shall not exceed (x) during the Suspension Period, $5,000,000 at any
time outstanding and (y) after Suspension Period End Date, $25,000,000 at any
time outstanding;
(k) Swap Agreement Obligations of the Borrower or any of its Restricted
Subsidiaries permitted under Section 6.05;
(l) Indebtedness under any cash pooling arrangement of Borrower and any of its
Restricted Subsidiaries (including without limitation, any guarantee by Borrower
or any of its Restricted Subsidiaries in respect of the obligations under any
such arrangement);
(m) Indebtedness (including Guarantees) of the Borrower and the Restricted
Subsidiaries (i) during the Suspension Period, in an aggregate principal amount
not to exceed $5,000,000 and (ii) after Suspension Period End Date, in unlimited
amounts so long as, both before and immediately after giving effect to the
incurrence of such Indebtedness, the Borrower is in pro forma compliance with
the Funded Indebtedness to EBITDA Ratio; provided that, notwithstanding the
foregoing clause (ii), the aggregate principal amount of Indebtedness of
Restricted Subsidiaries that are not Loan Parties incurred in reliance on this
clause (m) shall not at any time exceed the greater of (i) $100,000,000 and (ii)
6.0% of Consolidated Total Assets;
(n) during the Suspension Period, Second Lien Indebtedness and additional
unsecured Indebtedness (in each case, including Guarantees in respect thereof)
of the Borrower and its Restricted Subsidiaries in an aggregate amount not to
exceed $200,000,000 at any time outstanding.
SECTION 6.02. Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
(a) Liens created pursuant to any Loan Document;
(b) Permitted Encumbrances;
84

--------------------------------------------------------------------------------



(c) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the First Amendment Effective Date and set forth in
Schedule 6.02; provided that (i) such Lien shall not apply to any other property
or asset of the Borrower or any Restricted Subsidiary and (ii) such Lien shall
secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
(d) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Restricted Subsidiary or existing on any property or
asset of any Person that becomes a Restricted Subsidiary after the date hereof
prior to the time such Person becomes a Restricted Subsidiary; provided that (i)
such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other property or assets of the Borrower
or any Restricted Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;
(e) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary (including for the avoidance of doubt in
respect of Finance Lease Obligations); provided that (i) such security interests
secure Indebtedness permitted by clause (f) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of the
Borrower or any Restricted Subsidiary;
(f) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and cash equivalents on deposit in one or more accounts
maintained by the Borrower or any other Loan Party, in each case granted in the
ordinary course of business or arising by operation of law in favor of the bank
or banks with which such accounts are maintained, securing amounts owing to such
bank or banks; provided that such deposit accounts and the funds on deposit
therein are not established or deposited for the purpose of providing collateral
for any Indebtedness;
(g) Liens arising out of Sale and Leaseback Transactions permitted by Section
6.10;
(h) Liens granted by a Restricted Subsidiary that is not a Loan Party in favor
of the Borrower or another Loan Party in respect of Indebtedness owed by such
Restricted Subsidiary;
(i) Liens on cash collateral posted in respect of letters of credit and bank
guarantees permitted under Section 6.01(j) so long as (i) such Liens only secure
obligations under such letters of credit and bank guarantees and (ii) the amount
of cash on which Liens may be granted pursuant to this clause (i) shall not
exceed 105% of the aggregate amount of Indebtedness secured by such Liens;
(j) Liens arising in the ordinary course of business with respect to deposit
accounts relating to any cash pooling arrangement permitted under Section
6.01(l);
(k) (i) during the Suspension Period, Liens securing Indebtedness that is
permitted by Section 6.01(m)(i) and (n) and (ii) after the Suspension Period,
Liens securing obligations at no time exceeding 5.0% of Consolidated Total
Assets in aggregate principal amount; provided that, if during the Suspension
Period, any secured Indebtedness is incurred under either Section 6.01(m)(i) or
(n), the Liens
85

--------------------------------------------------------------------------------



securing such Indebtedness shall be permitted under this section 6.02(k)(ii),
notwithstanding that the aggregate principal amount thereof may then exceed 5.0%
of Consolidated Total Assets (provided that, for the avoidance of doubt, in no
event shall the aggregate principal amount of Indebtedness permitted to be
secured under this clause (ii) exceed the greater of (x) the amount of
Indebtedness outstanding under Section 6.01(n) on the Suspension Period End Date
and (y) 5.0% of Consolidated Total Assets); and
(l) transfers of accounts receivables (and rights in respect thereof) permitted
under Section 6.09(g).
SECTION 6.03. Fundamental Changes. (a) The Borrower will not, and will not
permit any Restricted Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) and whether effected pursuant to a Division or otherwise, all
or substantially all of its assets, or all or substantially all of the stock of
any of its Restricted Subsidiaries (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing (i) any Person may merge into the Borrower in a transaction in which
the Borrower is the surviving entity, (ii) any Person may merge with or into any
Restricted Subsidiary in a transaction in which the surviving entity is or
promptly becomes a Restricted Subsidiary (and if either such Restricted
Subsidiary is a Guarantor, then the surviving entity shall also be or promptly
become a Guarantor), (iii) any Restricted Subsidiary may sell, transfer, lease
or otherwise dispose of its assets to the Borrower or to another Restricted
Subsidiary, (iv) any Restricted Subsidiary may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders, (v) any Permitted Acquisition otherwise permitted pursuant to Section
6.04 may be completed and (vi) any disposition of assets otherwise permitted
under Section 6.09 may be completed.
(b) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, consummate a Division as the Dividing Person; provided, that
any Restricted Subsidiary that is a limited liability company may consummate a
Division as the Dividing Person if, immediately following such Division, the
assets of such Dividing Person are held by one or more Restricted Subsidiaries
and provided, further that, if any Loan Party that is a limited liability
company consummates a Division, each Division Successor shall be required to
comply with the obligations set forth in Section 5.09 and the other further
assurances obligations set forth in the Loan Documents and become a Loan Party
to the extent required under this Agreement and the other Loan Documents.
(c) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, engage to any material extent in any business other than
businesses of the type or having personnel that are related, similar or
otherwise complementary to the businesses conducted by the Borrower and its
Restricted Subsidiaries on the date of execution of this Agreement (including
all forms of e-commerce, customer relationship management and technologies that
complement these businesses).
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly owned Restricted Subsidiary prior to such merger) any
Investment, except:
(a) Permitted Investments;
86

--------------------------------------------------------------------------------



(b) after the Suspension Period End Date, Permitted Acquisitions;
(c) Investments (i) by the Borrower and the Restricted Subsidiaries in Equity
Interests in their respective Restricted Subsidiaries or (ii) constituting a
contribution of Equity Interests of a Foreign Subsidiary to a Foreign
Subsidiary, provided that any such Equity Interests held by a Loan Party shall
be pledged pursuant to the Security Agreement (subject to the limitations
applicable to voting stock of a Foreign Subsidiary referred to in Section 5.09);
(d) loans or advances made by the Borrower to any Restricted Subsidiary and made
by any Restricted Subsidiary to the Borrower or any other Restricted Subsidiary;
(e) loans or advances made by any Loan Party to any Restricted Subsidiary and
made by any Restricted Subsidiary to a Loan Party or any other Restricted
Subsidiary, provided that any such loans and advances made by a Loan Party shall
be pledged pursuant to the Security Agreement;
(f) Guarantees constituting Indebtedness permitted by Section 6.01;
(g) loans or advances made by a Loan Party to its employees on an arms-length
basis in the ordinary course of business for travel and entertainment expenses,
relocation costs and similar purposes up to a maximum aggregate outstanding
amount at any one time of (i) during the Suspension Period, $1,000,000 and (ii)
after the Suspension Period End Date, $3,000,000;
(h) Investments of any Person existing at the time such Person becomes a
Restricted Subsidiary of the Borrower or consolidates or merges with the
Borrower or any of the Restricted Subsidiaries (including in connection with a
Permitted Acquisition), so long as such Investments were not made in
contemplation of such Person becoming a Restricted Subsidiary or of such merger;
(i) extensions of trade credit in the ordinary course of business and consistent
with past practices;
(j) prepaid expenses and lease, utility, workers, compensation, performance and
other similar deposits made in the ordinary course of business and consistent
with past practices;
(k) Investments (including debt obligations) received by the Borrower or any
Restricted Subsidiary in connection with the bankruptcy or reorganization of
suppliers and customers and in good faith settlements of delinquent obligations
of, and other disputes with, customers and suppliers arising in of the ordinary
course of business;
(l) Investments in existence on the First Amendment Effective Date and listed on
Schedule 6.04;
(m) Investments made after the Effective Date in an aggregate amount not
exceeding (i) during the Suspension Period, $15,000,000 and (ii) after the
Suspension Period End Date, the greater of (x) $25,000,000 and (y) 1.5% of
Consolidated Total Assets at any time outstanding;
(n) Investments made in connection with any sale, transfer, lease or other
disposition permitted under Section 6.09; and
87

--------------------------------------------------------------------------------



(o) After the Suspension Period End Date, Investments (other than Acquisitions)
made when the Funded Indebtedness to EBITDA Ratio, calculated on a pro forma
basis, is less than 2.5 to 1.0.
Notwithstanding the foregoing, the aggregate amount of all Investments in, loans
and advances to and Guarantees in respect of the obligations of Restricted
Subsidiaries that are not Loan Parties made by Loan Parties shall not exceed (i)
during the Suspension Period, $15,000,000 and (ii) after Suspension Period End
Date, if the Funded Indebtedness to EBITDA Ratio is 2.5 to 1.0 or more at any
time, the greater of (x) $50,000,000 and (y) 3.0% of Consolidated Total Assets
in the aggregate during such time; provided that for purposes of this clause
(ii), if the Funded Indebtedness to EBITDA Ratio is 2.5 to 1.0 or more at the
time of any such proposed Investment, loan advance or Guaranty, any Investment,
loan, advance or Guaranty made during the time the Funded Indebtedness to EBITDA
Ratio was below 2.5 to 1.0 shall be deemed to be permitted under Section 6.04(o)
and if the Funded Indebtedness to EBITDA Ratio is below 2.5 to 1.0 at any time,
any prior Investment, loan, advance or Guaranty while the Funded Indebtedness to
EBITDA Ratio was above 2.5 to 1.0 shall be disregarded for purposes of the
calculations made thereafter under this sentence.
SECTION 6.05. Swap Agreements. The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Restricted Subsidiary has actual exposure, (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Restricted Subsidiary, (c) Capped-Call Transactions, (d) Convertible Note
Hedge Transactions and (e) Warrant Transactions.
SECTION 6.06. Restricted Payments. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except
(a) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its common stock;
(b) Restricted Subsidiaries may declare and pay dividends ratably with respect
to their Equity Interests;
(c) the Borrower may make Restricted Payments pursuant to and in accordance with
stock option plans or other benefit plans for management or employees of the
Borrower and its Restricted Subsidiaries in an aggregate amount not to exceed
$1,000,000 per year; provided however, that notwithstanding the foregoing, the
Borrower may make Restricted Payments in an amount equal to withholding or
similar taxes payable or expected to be payable in connection with the exercise
or vesting of Equity Interests or other equity awards or any repurchases,
redemptions, acquisitions, retirements or withholdings of Equity Interests in
connection with any exercise of Equity Interests or other equity options or
warrants or the vesting of Equity Interests or other equity awards if such
Equity Interests represent all or a portion of the exercise price of, or
withholding obligation with respect to, such options or, warrants or other
Equity Interests or equity awards;
(d) after the Suspension Period End Date, so long as no Default shall be
continuing or result therefrom the Borrower may make additional Restricted
Payments either (i) on an unlimited basis, if at the time of making such
Restricted Payment the Funded Indebtedness to EBITDA Ratio, calculated on a
88

--------------------------------------------------------------------------------



pro forma basis, is less than 2.25 to 1.00, (ii) in an aggregate amount not to
exceed in any fiscal year, the greater of (x) $50,000,000 and (y) 3.0% of
Consolidated Total Assets, if at the time of making such Restricted Payment the
Funded Indebtedness to EBITDA Ratio, calculated on a pro forma basis, is 2.25 to
1.0 or more but less than 2.5 to 1.0 or (iii) in an aggregate amount not to
exceed in any fiscal year, the greater of (x) $25,000,000 and (y) 1.5% of
Consolidated Total Assets, if at the time of making such Restricted Payment the
Funded Indebtedness to EBITDA Ratio, calculated on a pro forma basis, is 2.5 to
1.0 or more.
SECTION 6.07. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Restricted Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its Restricted Subsidiaries
(it being understood that to the extent any such transaction involves an
Affiliate, such portion of the transaction shall be subject to this Section
6.07), (c) any Restricted Payment permitted by Section 6.06 and (d) any
transactions permitted pursuant to Section 6.03.
SECTION 6.08. Restrictive Agreements. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Borrower or any Loan Party
to create, incur or permit to exist any Lien upon any of its property or assets,
or (b) the ability of any Restricted Subsidiary to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the Borrower or any other Restricted Subsidiary or to
Guarantee Indebtedness of the Borrower or any other Loan Party; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by law
or by this Agreement or the other Loan Documents, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 6.08 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to any sale, transfer, lease or other
disposition permitted under Section 6.09 pending such sale, transfer, lease or
other disposition, provided that such restrictions and conditions apply only to
such asset or Equity Interest subject of such sale, transfer, lease or
disposition, (iv) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (v) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof, (vi) the foregoing shall not apply to customary restrictions
on transfer of any asset in any agreements governing any purchase money Liens or
Finance Lease Obligations otherwise permitted hereunder to the extent such
restrictions only restrict the transfer of the property subject to such
agreement and (vii) the foregoing shall not apply to (x) in the case of any
Restricted Subsidiary that is not a wholly-owned Restricted Subsidiary,
restrictions and conditions imposed by its organizational documents or any
related joint venture or similar agreement, provided that such restrictions and
conditions apply only to such Restricted Subsidiary and to any Equity Interest
in such Restricted Subsidiary or (y) licenses or sublicenses by the Borrower and
its Restricted Subsidiaries of intellectual property in the ordinary course of
business and consistent with past practices.
SECTION 6.09. Asset Sales. The Borrower will not, nor will it permit any
Restricted Subsidiary to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned
89

--------------------------------------------------------------------------------



by it, nor will the Borrower permit any Restricted Subsidiary to issue any
additional Equity Interest in such Restricted Subsidiary (other than to the
Borrower or another Restricted Subsidiary in compliance with Section 6.04),
except:
(a) sales, transfers and dispositions of (i) inventory, (ii) cash or cash
equivalents and (iii) used, obsolete, worn out or surplus equipment or property,
in each case in the ordinary course of business;
(b) sales, transfers and dispositions of assets to the Borrower or any
Restricted Subsidiary, provided that any such sales, transfers or dispositions
involving a Restricted Subsidiary that is not a Loan Party shall be made in
compliance with Section 6.07;
(c) sales, transfers and dispositions of Accounts (excluding sales or
dispositions in a factoring arrangement) in connection with the compromise,
settlement or collection thereof;
(d) sales, transfers and dispositions of Permitted Investments;
(e) (i) Sale and Leaseback transactions permitted by Section 6.10 and (ii)
sales, dispositions, transfers, leases or other dispositions permitted under
Section 6.03;
(f) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any Restricted Subsidiary;
(g) transfers of accounts receivable (and rights ancillary thereto) pursuant to,
and in accordance with the terms of, factoring agreements related to factoring
programs in Brazil in an aggregate amount not to exceed $35,000,000; and
(h) sales, transfers and other dispositions of assets that are not permitted by
any other clause of this Section, provided that the aggregate fair market value
of all assets sold, transferred or otherwise disposed of in reliance upon this
clause (h) does not exceed (x) during the twelve-month period ending with the
month in which any such sale, transfer or other disposition occurs, 12.5% of
Consolidated Total Assets and (y) 25% of Consolidated Total Assets after the
Effective Date;
provided that all sales, transfers, leases and other dispositions permitted
under this Section 6.09 (other than those permitted by clauses (b), (d) and (f)
above) shall be made for fair value.
SECTION 6.10. Sale and Leaseback Transactions. The Borrower will not, and will
not permit any Restricted Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred (a “Sale and Leaseback Transaction”), other than transactions where
any related sale of assets is permitted under Section 6.09, any related
Indebtedness is permitted under Section 6.01 and any Lien in connection
therewith is permitted by Section 6.02.
SECTION 6.11. Financial Covenants.
90

--------------------------------------------------------------------------------



(a) Fixed Charge Coverage Ratio. Commencing with the earlier of the first fiscal
quarter ending after the Suspension Period End Date and June 30, 2021, the
Borrower will not permit the Fixed Charge Coverage Ratio, for any Computation
Period, to be less than. 1.75 to 1.00
(b) Funded Indebtedness to EBITDA Ratio. Commencing with the earlier of the
first fiscal quarter ending after the Suspension Period End Date and June 30,
2021, the Borrower will not permit the Funded Indebtedness to EBITDA Ratio, for
any Computation Period to be greater than 3.25 to 1.00; provided that, if the
Borrower or any Restricted Subsidiary shall have consummated a Permitted
Acquisition or series of Permitted Acquisitions in such Computation Period, the
aggregate cash portion of the Purchase Price for which exceeds $125,000,000, the
maximum Funded Indebtedness to EBITDA Ratio permitted under this Section 6.11(b)
may be increased at the election of the Borrower to 3.75 to 1.00 (any such
increase, a “Covenant Holiday”), in each case, for the first Computation Period
immediately following such election by Borrower (inclusive of the fiscal quarter
in which such election is made by Borrower); provided, further, that (i) if the
Borrower elects a Covenant Holiday, concurrently with such election the Borrower
shall provide the Administrative Agent with a certificate of a Financial Officer
of the Borrower demonstrating, to the satisfaction of the Administrative Agent,
pro forma compliance with this Section 6.11(b), both before and after giving
effect to such Acquisition and such Covenant Holiday (in each case looking back
four complete fiscal quarters), (ii) at the time of any proposed Covenant
Holiday, the Funded Indebtedness to EBITDA Ratio shall have been 3.25 to 1.0 or
less for at least two consecutive fiscal quarters immediately preceding such
proposed Covenant Holiday and (iii) no more than two Covenant Holidays may be
elected during the term of this Agreement.
(c) Unrestricted Cash. Commencing with the earlier of the first fiscal quarter
ending after the Suspension Period End Date and June 30, 2021, the Borrower and
the Restricted Subsidiaries will maintain, as of the last day of each fiscal
quarter, Unrestricted Cash of not less than $250,000,000; provided that no less
than 50% of such required Unrestricted Cash shall be held in accounts with
Lenders or their Affiliates.
(d) Minimum Liquidity. (i) During the Suspension Period, the Borrower and the
Restricted Subsidiaries will maintain at the end of each calendar month minimum
Liquidity equal to at least the sum of (a) 100% of Accrued Merchant and Supplier
Payables for such calendar month plus (b) $50,000,000 and (ii) commencing with
the earlier of the first fiscal quarter end after the Suspension Period End Date
and June 30, 2021, the Borrower and the Restricted Subsidiaries will maintain at
the end of each fiscal quarter minimum Liquidity equal to at least 70% of
Accrued Merchant and Supplier Payables for such fiscal quarter.
(e) Senior Secured Indebtedness to EBITDA Ratio. Commencing with the earlier of
the fiscal quarter ending after the Suspension Period End Date and June 30,
2021, the Borrower will not permit the ratio of (a) Senior Secured Indebtedness
to (b) EBITDA for any Computation Period to be greater than 2.50:1.00.
(f) Minimum EBITDA. During the Suspension Period, the Borrower’s EBITDA for each
fiscal quarter ending on the date set forth below shall not be less than the
amount set forth below opposite such period:
91

--------------------------------------------------------------------------------




Fiscal Quarter EndingEBITDAJune 30, 2020[***]September 30, 2020[***]December 31,
2020[***]March 31, 2021[***]

SECTION 6.12. Designation of Unrestricted Subsidiaries. The Borrower may at any
time designate any Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (i) immediately after
giving effect to such designation, the Borrower and the Restricted Subsidiaries
shall be in compliance, on a pro forma basis, with the covenants set forth in
Section 6.11 (and, as a condition precedent to the effectiveness of any such
designation, the Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
such compliance), (ii) the designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such time, (iii) the
designation of any Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by the Borrower therein at the date of designation in an amount equal
to the fair market value of the Borrower’s Investment in such Subsidiary, (iv)
no Restricted Subsidiary may be designated as an Unrestricted Subsidiary if it
was previously designated an Unrestricted Subsidiary; (v) immediately before and
after any such designation, no Default shall have occurred and be continuing;
and (vi) the total assets or consolidated EBITDA of all the Unrestricted
Subsidiaries shall not exceed 25% of Consolidated Total Assets or consolidated
EBITDA, as the case may be, of the Borrower and its Subsidiaries (based upon and
as of the date of delivery of the most recent consolidated financial statements
of the Borrower furnished pursuant to Section 3.04(a) or Section 5.01(a) or
Section 5.01(b), as applicable).
SECTION 6.13. Fiscal Year. Unless otherwise agreed by the Administrative Agent,
the Borrower will not, nor will it permit any Restricted Subsidiary to change
its fiscal year to end on any date other than December 31 of each year.
SECTION 6.14. Anti-Corruption Laws; and Sanctions. The Borrower will not request
any Borrowing or Letter of Credit, and the Borrower shall not use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Borrowing or Letter of
Credit (A) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any anti-money laundering Laws or Sanctions
applicable to any party hereto.
ARTICLE VII


Events of Default
If any of the following events (“Events of Default”) shall occur:
(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
92

--------------------------------------------------------------------------------



(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;
(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Restricted Subsidiary in, or in connection with, this Agreement
or any other Loan Document or any amendment or modification hereof or thereof or
waiver hereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect (except any representation or warranty which is already qualified as to
materiality or by reference to Material Adverse Effect, which shall be true and
correct in all respects) when made or deemed made;
(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Loan Parties’
existence) or 5.08 or in Article VI;
(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after the earlier of (i) any
actual knowledge of such breach on the part of any executive officer of the
Borrower and (ii) notice thereof from the Administrative Agent to the Borrower
(which notice will be given at the request of any Lender);
(f) the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;
(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Restricted Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
(i) the Borrower or any Restricted Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the
93

--------------------------------------------------------------------------------



institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Restricted Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(j) the Borrower or any Restricted Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(k) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 (other than any such judgment covered by insurance, to the
extent a claim therefor has been made in writing and liability therefor has not
been denied by the insurer, so long as, in the reasonable opinion of the
Required Lenders, such insurer is financially sound) shall be rendered against
the Borrower, any Restricted Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 45 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower or any
Restricted Subsidiary to enforce any such judgment;
(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred, (i)
could reasonably be expected to result in (i) liability of the Borrower and its
Restricted Subsidiaries in an aggregate amount exceeding $50,000,000 in the
aggregate or (b) result in a Lien on any of the assets of the Borrower or any
Restricted Subsidiary securing obligations in excess of $5,000,000 in the
aggregate;
(m) a Change in Control shall occur;
(n) the Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
the Guaranty, or any Guarantor shall deny that it has any further liability
under the Guaranty, or shall give notice to such effect;
(o) except as permitted by the terms of any Collateral Document, (i) any
Collateral Document shall for any reason fail to create a valid security
interest in property that (x) is intended to be Collateral and (y) has a
collective value in excess of $25,000,000 (“Material Property”); or (ii) any
Lien of the Administrative Agent on behalf of the Lenders on any Material
Property shall for any reason cease to be, or shall be asserted by any Loan
Party not to be, a perfected and first priority Lien (subject to Liens permitted
under Section 6.02); or
(p) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and
94

--------------------------------------------------------------------------------



payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in the case of any event with respect to the Borrower
described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, (i) increase the rate of interest
applicable to the Loans and other Obligations as set forth in this Agreement,
(ii) require the Loan Parties to promptly file and/or cooperate with the
Administrative Agent (at the expense of the Loan Parties) in the recordation of
assignments with respect to intellectual property registrations in the
appropriate jurisdictions with respect to intellectual property owned by any
Foreign Subsidiary and take any steps necessary to ensure that such intellectual
property is subject to a first priority perfected security interest in favor of
the Administrative Agent, for the benefit of the Administrative Agent and the
other Secured Parties, and (iii) exercise any rights and remedies provided to
the Administrative Agent under the Loan Documents or at law or equity, including
all remedies provided under the UCC.
Any proceeds of Collateral received by the Administrative Agent after an Event
of Default has occurred and is continuing and the Administrative Agent so elects
or the Required Lenders so direct, shall be applied in accordance with Section
2.18(b).
ARTICLE VIII


The Administrative Agent
SECTION 8.01. Authorization and Action.
(a) Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
(b) The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Restricted Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
SECTION 8.02. Administrative Agent’s Reliance, Indemnification, Etc.
(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth in the Loan Documents. Without limiting the generality
of the foregoing, (i) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (ii) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers
95

--------------------------------------------------------------------------------



expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and, (iii) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any Restricted Subsidiary that is communicated to
or obtained by the bank serving as Administrative Agent or any of its Affiliates
in any capacity. The Administrative Agent shall not be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02) or in the absence of its
own gross negligence or willful misconduct as determined by a final
nonappealable judgment of a court of competent jurisdiction.
(b) The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof is given to the Administrative
Agent by the Borrower or a Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or in connection with any Loan Document, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
(v) the creation, perfection or priority of Liens on the Collateral or the
existence of the Collateral, or (vi) the satisfaction of any condition set forth
in Article IV or elsewhere in any Loan Document, other than to confirm receipt
of items expressly required to be delivered to the Administrative Agent.
(c) The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
(d) The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.
(e) Notwithstanding anything herein to the contrary, none of the Syndication
Agents, Documentation Agents, Bookrunners or Lead Arrangers listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Bank hereunder.
SECTION 8.03. The Administrative Agent Individually. With respect to its
Commitment, Loans (including Swingline Loans) and Letters of Credit, the Person
serving as the Administrative
96

--------------------------------------------------------------------------------



Agent shall have and may exercise the same rights and powers hereunder and is
subject to the same obligations and liabilities as and to the extent set forth
herein for any other Lender or Issuing Bank, as the case may be. The terms
“Issuing Banks”, “Lenders”, “Required Lenders” and any similar terms shall,
unless the context clearly otherwise indicates, include the Administrative Agent
in its individual capacity as a Lender, Issuing Bank or as one of the Required
Lenders, as applicable. The Person serving as the Administrative Agent and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of banking, trust or other business with, any Loan Party, any
Subsidiary or any Affiliate of any of the foregoing as if such Person was not
acting as the Administrative Agent and without any duty to account therefor to
the Lenders or the Issuing Banks.
SECTION 8.04. Successor Administrative Agent.
(a) Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
(b) Notwithstanding the foregoing, in the event no successor Administrative
Agent shall have been so appointed and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its intent to resign, the retiring Administrative Agent may give notice of the
effectiveness of its resignation to the Lenders, the Issuing Banks and the
Borrower, whereupon, on the date of effectiveness of such resignation stated in
such notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents, provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that the retiring Administrative Agent shall have no duly or obligation to take
any further action under any Collateral Document, including any action required
to maintain the perfection of any such security interest), and (ii) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, provided that (x)
all payments required to be made hereunder or under any other Loan Document to
the Administrative Agent for the
97

--------------------------------------------------------------------------------



account of any Person other than the Administrative Agent shall be made directly
to such Person and (y) all notices and other communications required or
contemplated to be given or made to the Administrative Agent shall also directly
be given or made to each Lender and each Issuing Bank. Following the
effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article, Section 2.17(d) and Section 9.03, as well
as any exculpatory, reimbursement and indemnification provisions set forth in
any other Loan Document, shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent and in respect of the matters
referred to in the proviso under clause (i) above.
SECTION 8.05. Acknowledgements of Lenders and Issuing Banks
(a) Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and letters of credit and not investments in a
business enterprise or securities. Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender shall, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the U.S. securities laws concerning the Borrower and its Affiliates)
as it shall from time to time deem appropriate, continue to make its own
decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document, any related agreement or any document furnished hereunder
or thereunder and in deciding whether or to the extent to which it will continue
as a Lender or assign or otherwise transfer its rights, interests and
obligations hereunder.
(b) Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date or the effective date of any such Assignment and Assumption or
any other Loan document pursuant to which it shall have become a Lender
hereunder.
(c) Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (iv) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (v) without
limiting the generality of any other indemnification provision contained in this
Agreement, (A) it will hold the Administrative Agent and any such other Person
preparing a Report harmless from any action the indemnifying Lender may
98

--------------------------------------------------------------------------------



take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any extension of credit that the indemnifying Lender has made or
may make to the Borrower, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will pay and
protect, and indemnify, defend, and hold the Administrative Agent and any such
other Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, reasonable and documented out of pocket costs and
expenses, and other amounts (including reasonable and documented out of pocket
attorneys’ fees) incurred by the Administrative Agent or any such other Person
as the direct or indirect result of any third parties who might obtain all or
part of any Report through the indemnifying Lender.
SECTION 8.06. Collateral Matters.
(a) In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
UCC. Each Lender authorizes the Administrative Agent to enter into each of the
Collateral Documents to which it is a party and to take all action contemplated
by such documents. Each Lender agrees that no Secured Party (other than the
Administrative Agent) shall have the right individually to seek to realize upon
the security granted by any Collateral Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Administrative
Agent for the benefit of the Secured Parties upon the terms of the Collateral
Documents. In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Secured Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Administrative Agent on behalf of the Secured Parties.
(b) In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of Banking Services the obligations under which
constitute Secured Obligations and no Swap Agreement the obligations under which
constitute Secured Obligations, will create (or be deemed to create) in favor of
any Secured Party that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Loan Party
under any Loan Document. By accepting the benefits of the Collateral, each
Secured Party that is a party to any such arrangement in respect of Banking
Services or Swap Agreement, as applicable, shall be deemed to have appointed the
Administrative Agent to serve as administrative agent and collateral agent under
the Loan Documents and agreed to be bound by the Loan Documents as a Secured
Party thereunder, subject to the limitations set forth in this paragraph.
(c) The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(e). The Administrative
Agent shall not be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon or any certificate prepared by any Loan Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders or any other Secured Party for any failure to monitor or maintain any
portion of the Collateral.
(d) If, at any time, Collateral is transferred, leased or disposed of in any
transaction permitted under Section 6.09, such Collateral shall be automatically
released from the Lien of the Administrative
99

--------------------------------------------------------------------------------



Agent, without delivery of any document or instrument or performance of any act
by any party, and all rights to such Collateral shall automatically revert to
the Borrower and its Subsidiaries, as applicable. At the request of the Borrower
following any such release, the Administrative Agent shall deliver to the
Borrower any Collateral of the Borrower or its Subsidiaries held by the
Administrative Agent and execute and deliver to the Borrower such documents or
instruments as the Borrower shall reasonably request to evidence such release,
in each case at the sole expense of the Borrower.
SECTION 8.07. Credit Bidding. The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Obligations (including by accepting some or all of
the Collateral in satisfaction of some or all of the Obligations pursuant to a
deed in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be credit bid by the
Administrative Agent at the direction of the Required Lenders on a ratable basis
(with Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that shall vest
upon the liquidation of such claims in an amount proportional to the liquidated
portion of the contingent claim amount used in allocating the contingent
interests) for the asset or assets so purchased (or for the equity interests or
debt instruments of the acquisition vehicle or vehicles that are issued in
connection with such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles (ii) each of the Secured Parties’ ratable interests in the Obligations
which were credit bid shall be deemed without any further action under this
Agreement to be assigned to such vehicle or vehicles for the purpose of closing
such sale, (iii) the Administrative shall be authorized to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or equity interests
thereof, shall be governed, directly or indirectly, by, and the governing
documents shall provide for, control by the vote of the Required Lenders or
their permitted assignees under the terms of this Agreement or the governing
documents of the applicable acquisition vehicle or vehicles, as the case may be,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 9.02 of
this Agreement), (iv) the Administrative Agent on behalf of such acquisition
vehicle or vehicles shall be authorized to issue to each of the Secured Parties,
ratably on account of the relevant Obligations which were credit bid, interests,
whether as equity, partnership interests, limited partnership interests or
membership interests, in any such acquisition vehicle and/or debt instruments
issued by such acquisition vehicle, all without the need for any Secured Party
or acquisition vehicle to take any further action, and (v) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of Obligations credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Secured Parties pro
rata with their original interest in such Obligations and the equity interests
and/or debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action.
100

--------------------------------------------------------------------------------



Notwithstanding that the ratable portion of the Obligations of each Secured
Party are deemed assigned to the acquisition vehicle or vehicles as set forth in
clause (ii) above, each Secured Party shall execute such documents and provide
such information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.
SECTION 8.08. Certain ERISA Matters.
(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and its Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:
(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the
101

--------------------------------------------------------------------------------



date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent and
its Affiliates, and not, for the avoidance of doubt, to or for the benefit of
the Borrower or any other Loan Party, that none of the Administrative Agent, or
any Lead Arranger or any Syndication Agent or Documentation Agent listed on the
cover page or any of their respective Affiliates is a fiduciary with respect to
the Collateral or the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto).
(c) The Administrative Agent and each Lead Arranger, Syndication Agent,
Documentation Agent and Bookrunner listed on the cover page hereby informs the
Lenders that each such Person is not undertaking to provide investment advice or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments, this Agreement and any other Loan Documents (ii) may
recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.
ARTICLE IX


Miscellaneous
SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone or Electronic
Systems (and subject in each case to clause (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:
(i) if to the Borrower, to it at Groupon, Inc., 600 West Chicago Avenue, Suite
400, Chicago, IL 60654, Attention: Dane Drobny, General Counsel and Melissa
Thomas, Chief Accounting Officer and Treasurer (Facsimile No. 312-275-8566);
(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 10 South Dearborn, Chicago, IL 60603, Attention of
LaDesiree Williams (Facsimile No. (888) 303-9732);
(iii) if to JPMorgan Chase Bank, N.A., as an Issuing Bank, to 131 South Dearborn
Street, 5th Floor, Mail Code IL1-0236, Chicago, Illinois 60603-5506, Attn:
Standby LC Unit (Facsimile No (312) 233-2266);
(iv) if to the Swingline Lender, to it at 10 South Dearborn, Chicago, IL 60603,
Attention of LaDesiree Williams (Facsimile No. (888) 303-9732); and
102

--------------------------------------------------------------------------------



(v) if to any other Lender or Issuing Bank, to it at its address (or Facsimile
number) set forth in its Administrative Questionnaire.
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail shall be deemed to have been
given when received, (ii) sent by fax shall be deemed to have been given when
sent, provided that if not given during normal business hours for the recipient,
such notice or communication shall be deemed to have been given at the opening
of business on the next Business Day of the recipient, or (iii) delivered
through Electronic Systems or Approved Electronic Platforms, as applicable, to
the extent provided in clause (b) below shall be effective as provided in such
clause.
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by using Electronic Systems or Approved Electronic Platforms, as
applicable, or pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II
unless otherwise agreed by the Administrative Agent and the applicable Lender.
Each of the Administrative Agent and the Borrower (on behalf of the Loan
Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by using Electronic Systems or Approved
Electronic Platforms, as applicable, pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.
(c) Any party hereto may change its address, facsimile number or email address
for notices and other communications hereunder by notice to the other parties
hereto.
(d) Electronic Systems.
(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System (the
“Approved Electronic Platform”).
(ii) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, each of the Issuing Banks and the Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not
103

--------------------------------------------------------------------------------



necessarily secure, that the Administrative Agent is not responsible for
approving or vetting the representatives or contacts of any Lender that are
added to the Approved Electronic Platform, and that there may be confidentiality
and other risks associated with such distribution. Each of the Lenders, each of
the Issuing Banks and the Borrower hereby approves distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.
(iii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including , without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower or the other Loan Parties, any
Lender, any Issuing Bank or any other Person or entity for damages of any kind,
including , without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of communications through an Electronic System.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.
(e) Each Lender and each Issuing Bank agrees that notice to it (as provided in
the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and Issuing Bank agrees (i) to notify the Administrative Agent in writing (which
could be in the form of electronic communication) from time to time of such
Lender’s or Issuing Bank’s (as applicable) email address to which the foregoing
notice may be sent by electronic transmission and (ii) that the foregoing notice
may be sent to such email address.
(f) Each of the Lenders, each of the Issuing Banks and the Borrower agrees that
the Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.
(g) Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.
(h) Any notice given to the Borrower shall be deemed to have been received, if
applicable, by the Loan Parties.
SECTION 9.02. Waivers; Amendments. (a)  No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan
104

--------------------------------------------------------------------------------



Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by clause (b) of this
Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.
(b) Subject to Section 2.14(b) and Section 9.02(e) below, neither this Agreement
nor any other Loan Document nor any provision hereof or thereof may be waived,
amended or modified except (i) in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or (ii) in the case of any other Loan Document, pursuant to an agreement
or agreements in writing entered into by the Administrative Agent and the Loan
Party or Loan Parties that are parties thereto, with the consent of the Required
Lenders; provided that (x) to the extent an amendment, modification or waiver of
any provision of this Agreement directly affects only the Lenders with a
Commitment to make Revolving Loans (including Section 4.02), then such
amendment, modification or waiver shall be effective with the written consent of
the Lenders having Revolving Credit Exposures and unused Commitments
representing more than 50% of the sum of the total Revolving Credit Exposures
and unused Commitments and (y) no such agreement shall (A) increase the
Commitment of any Lender without the written consent of such Lender (including
any such Lender that is a Defaulting Lender), (B) reduce or forgive the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce or forgive any interest or fees payable hereunder, without
the written consent of each Lender (including any such Lender that is a
Defaulting Lender) directly affected thereby (except for the waiver of any
default rate), (C) postpone any scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any date for the payment of any
interest, fees or other Obligations payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender) directly affected thereby, (D) change
Section 2.18(b) or (d) in a manner that would alter the manner in which payments
are shared, without the written consent of each Lender (other than any
Defaulting Lender), (E) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (other than any
Defaulting Lender) directly affected thereby, (F) release all or substantially
all Guarantors from their obligations under the Guaranty (except as otherwise
permitted herein or in the other Loan Documents), without the written consent of
each Lender (other than any Defaulting Lender), (G) except as provided in clause
(c) of this Section or in any Collateral Document, release all or substantially
all of the Collateral without the written consent of each Lender (other than any
Defaulting Lender) or (H) amend Section 1.09 as such Section relates to the
approval of an additional Available Currency without the consent of each Lender
(other than a Defaulting Lender); provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, the Swingline Lender or the Issuing Banks hereunder without the prior
written
105

--------------------------------------------------------------------------------



consent of the Administrative Agent, the Swingline Lender or the Issuing Banks,
as the case may be (it being understood that any amendment to Section 2.20 shall
require the consent of the Administrative Agent, the Swingline Lender and the
Issuing Banks). The Administrative Agent may also amend Schedule 2.01 to reflect
assignments entered into pursuant to Section 9.04.
(c) The Lenders and the Issuing Banks hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, to release any
Liens granted to the Administrative Agent by the Loan Parties on any Collateral
(i) upon the termination of all of the Commitments, payment and satisfaction in
full in cash of all Secured Obligations, and the cash collateralization of all
Letters of Credit in a manner satisfactory to each affected Issuing Bank,
(ii) constituting property being sold or disposed of if the Loan Party disposing
of such property certifies to the Administrative Agent that the sale or
disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), and to the extent that the property being sold or disposed of
constitutes 100% of the Equity Interests of a Restricted Subsidiary, the
Administrative Agent is authorized to release any Guaranty provided by such
Restricted Subsidiary, (iii) constituting property leased to a Loan Party under
a lease which has expired or been terminated in a transaction permitted under
this Agreement, or (iv) as required to effect any sale or other disposition of
such Collateral in connection with any exercise of remedies of the
Administrative Agent and the Lenders pursuant to Article VII. Except as provided
in the preceding sentence, the Administrative Agent will not release any Liens
on Collateral without the prior written authorization of the Required Lenders.
Any execution and delivery by the Administrative Agent of documents in
connection with any such release shall be without recourse to or warranty by the
Administrative Agent.
(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but has not
been obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace any such Non-Consenting Lender as a Lender party
to this Agreement, provided that, concurrently with such replacement, (i)
another bank or other entity which is reasonably satisfactory to the Borrower,
the Administrative Agent and the Issuing Banks shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement (1)
all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender. Each party hereto agrees
that an assignment required pursuant to this paragraph may be effected pursuant
to an Assignment and Assumption executed by the Borrower, the Administrative
Agent and the assignee (or, to the extent applicable, an agreement incorporating
an Assignment and Assumption by reference pursuant to an Approved Electronic
Platform as to which the Administrative Agent and such parties are
participants), and the Lender required to make such assignment need not be a
party thereto in order for such assignment to be effective and shall be deemed
to have consented to an be bound by the terms thereof; provided that, following
the effectiveness of any such assignment, the other parties to such assignment
agree to execute and deliver such documents necessary to evidence such
assignment as
106

--------------------------------------------------------------------------------



reasonably requested by the applicable Lender, provided that any such documents
shall be without recourse to or warranty by the parties thereto.
(e) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.
(f) Notwithstanding anything to the contrary herein, this Agreement may be
amended in accordance with Sections 2.23 (including as contemplated in
connection with an Incremental Revolving Commitment in accordance with such
section) and Section 2.24 (including as contemplated in connection with a New
Term Facility in accordance with such section).
SECTION 9.03. Expenses; Indemnity; Damage Waiver.
(a) The Borrower shall pay all (i) reasonable and documented outofpocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable and documented fees, charges and disbursements of counsel for the
Administrative Agent (provided that attorneys’ fees, charges and disbursements
shall be limited to (i) one outside counsel for the Administrative Agent and
(ii) one local counsel in each separate relevant jurisdiction), in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of the Loan Documents and any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or
not the transactions contemplated hereby or thereby shall be consummated), (ii)
reasonable and documented out-of-pocket expenses incurred by any applicable
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent, any
Issuing Bank or any Lender, including the fees, charges and disbursements of
counsel for the Administrative Agent, any Issuing Bank or any Lender (provided
that attorneys’ fees, charges and disbursements shall be limited to (i) one
outside counsel for the Administrative Agent, any Issuing Bank or any Lender
(and, in the case of an actual conflict of interest, one additional counsel to
all such persons similarly situated) and (ii) one local counsel in each separate
relevant jurisdiction), in connection with the enforcement, collection or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, including all such out-ofpocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
(b) The Borrower shall indemnify the Administrative Agent, each Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable and documented out-of-pocket fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated thereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by an applicable Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Restricted Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Restricted Subsidiaries, or (iv) any
actual or
107

--------------------------------------------------------------------------------



prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether or not such claim, litigation, investigation or
proceeding is brought by you, your equity holders affiliates, creditors or any
other third Person and whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee or (y) arise from a dispute solely among Indemnitees (excluding
claims against any Indemnitee in its capacity or fulfilling its role as an
Administrative Agent or an Issuing Bank hereunder and claims arising out of any
breach hereunder or under the other Loan Documents on the part of the Borrower
or any of its Affiliates). This Section 9.03(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims or damages arising from
any non-Tax claim.
(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, an applicable Issuing Bank or the Swingline
Lender under clause (a) or (b) of this Section, each Lender severally agrees to
pay to the Administrative Agent, such Issuing Bank or the Swingline Lender, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the applicable Issuing Bank or the
Swingline Lender in its capacity as such.
(d) To the extent permitted by applicable law, no party hereto shall assert, and
each such party hereby waives, any claim against any other party hereto on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof; provided that, nothing in this
clause (d) shall relieve the Borrower of any obligation it may have to indemnify
an Indemnitee against special, indirect, consequential or punitive damages
asserted against such Indemnitee by a third party. No Indemnitee shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
to the extent determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the bad faith, gross negligence or
willful misconduct of such Indemnitee.
(e) All amounts due under this Section shall be payable promptly after written
demand therefor.
SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of an Issuing Bank that issues any
108

--------------------------------------------------------------------------------



Letter of Credit), Participants (to the extent provided in clause (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b) (i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
may assign to one or more Persons (other than an Ineligible Institution) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment, participations in Letters of Credit and the Loans at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:
(A) the Borrower, provided that, the Borrower shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof; provided that no consent of the Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;
(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Revolving Commitment to an
assignee that is a Lender (other than a Defaulting Lender) with a Revolving
Commitment immediately prior to giving effect to such assignment;
(C) the Issuing Banks; and
(D) the Swingline Lender.
(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender,
and Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500; and
109

--------------------------------------------------------------------------------



(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.
For the purposes of this Section 9.04(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Ineligible Institution” means a (a) natural person, (b) a Defaulting Lender or
its Lender Parent, (c) holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person or relative(s)
thereof or (d) the Borrower or any of its Affiliates.
(iii) Subject to acceptance and recording thereof pursuant to clause (b)(iv) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section.
(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(v) Upon its receipt of a (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
an Approved Electronic
110

--------------------------------------------------------------------------------



Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section and any
written consent to such assignment required by clause (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d)
or 9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this clause
(b).
(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrower,
the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under 2.17(f) and (g) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender and the information and documentation required under
Section 2.17(g) will be delivered to the Borrower and the Administrative Agent))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 2.19 as if it
were an assignee under clause (b) of this Section; and (B) shall not be entitled
to receive any greater payment under Section 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.18(c) as though it were a Lender. Each Lender that
sells a participation shall, acting solely for this purpose as a nonfiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any
111

--------------------------------------------------------------------------------



Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the other Loan Documents and
in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.
SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.
(b) Delivery of an executed counterpart of a signature page of this Agreement by
fax, emailed pdf. or any other electronic means that reproduces an image of the
actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
112

--------------------------------------------------------------------------------



to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require the Administrative Agent to accept electronic signatures in any
form or format without its prior written consent. Without limiting the
generality of the foregoing, each party hereto hereby (i) agrees that, for all
purposes, including without limitation, in connection with any workout,
restructuring, enforcement of remedies, bankruptcy proceedings or litigation
among the Administrative Agent, the Lenders and the Loan Parties, electronic
images of this Agreement or any other Loan Documents (in each case, including
with respect to any signature pages thereto) shall have the same legal effect,
validity and enforceability as any paper original, and (ii) waives any argument,
defense or right to contest the validity or enforceability of the Loan Documents
based solely on the lack of paper original copies of any Loan Documents,
including with respect to any signature pages thereto.
SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the Secured Obligations held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
(b) Each party hereto irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County, Borough of Manhattan, and of the United
States District Court for the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.
113

--------------------------------------------------------------------------------



(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in clause
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a non-confidential basis from a source other than the
Borrower. For the purposes of this Section, “Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Administrative Agent, any Issuing
Bank or any Lender on a non-confidential basis prior to disclosure by the
Borrower; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly
114

--------------------------------------------------------------------------------



identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each Loan Party consents to the publication by the Administrative Agent or any
Lender, at the sole expense of the Administrative Agent or such Lender, as
applicable, and in consultation with such Loan Party, of customary tombstones
and other publicity relating to the transactions contemplated hereby using the
name, product photographs, logo or trademark of such Loan Party. In addition,
the Administrative Agent and the Lenders may disclose the existence of this
Agreement and information regarding the Effective Date, size, type, purpose of
and parties to this Agreement to market data collectors, such as league table,
and similar service providers to the lending industry.
SECTION 9.13. Material Non-Public Information.
(a) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(b) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.
SECTION 9.14. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
115

--------------------------------------------------------------------------------



SECTION 9.15. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock (as
defined in Regulation U of the Board) for the repayment of the Borrowings
provided for herein. Anything contained in this Agreement to the contrary
notwithstanding, neither any Issuing Bank nor any Lender shall be obligated to
extend credit to the Borrower in violation of any applicable Law.
SECTION 9.16. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases,
and agrees not to assert, any claims that it may have against each of the
Lenders and their Affiliates with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.
SECTION 9.17. Conversion of Currencies.
(a) (a) If, for the purpose of obtaining judgment in any court, it is necessary
to convert a sum owing hereunder in one currency into another currency, each
party hereto agrees, to the fullest extent that it may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction the first currency could be
purchased with such other currency on the Business Day immediately preceding the
day on which final judgment is given.
(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss; and if the amount of the Agreement
Currency so purchased exceeds the sum originally due to the Applicable Creditor
in the Agreement
116

--------------------------------------------------------------------------------



Currency, the Applicable Creditor shall return such excess to the Borrower. The
obligations of the Borrower contained in this Section 9.17 shall survive the
termination of this Agreement and the payment of all other amounts owing
hereunder.
SECTION 9.18. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.
SECTION 9.19. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by an the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
SECTION 9.20. Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York:
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
117

--------------------------------------------------------------------------------



QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.


118